


Exhibit 10.43






















MASTER LOAN AGREEMENT




by and among




INDIANA BIO-ENERGY, LLC




and




AGSTAR FINANCIAL SERVICES, PCA










dated

as of

February 27, 2007

















--------------------------------------------------------------------------------

TABLE OF CONTENTS




ARTICLE I.

DEFINITIONS AND ACCOUNTING MATTERS

1

Section 1.01

Certain Defined Terms

1

Section 1.02

Accounting Matters

8

Section 1.03

Construction

8

 

 

 

ARTICLE II.

AMOUNTS AND TERMS OF THE TERM LOANS

8

Section 2.01

Supplements

8

Section 2.02

Construction Loan

9

Section 2.03

Term Revolving Loan

9

Section 2.04

Conversion of Construction Loan Into Term Loan

9

Section 2.05

Letters of Credit Procedures/Fees/Reimbursement

9

Section 2.06

 Adjustments to Interest Rate

10

Section 2.07

Default Interest.

11

Section 2.08

Late Charge

11

Section 2.09

Prepayment of Loans

11

Section 2.10

Changes in Law Rendering Certain LIBOR Rate Loans Unlawful

12

Section 2.11

Payments and Computations

12

Section 2.12

Maximum Amount Limitation

13

Section 2.13

Lender Records

13

Section 2.14

Loan Payments

13

Section 2.15

Purchase of Equity Interests in AgStar Financial Services, PCA

13

Section 2.16

Compensation

14

Section 2.17

Excess Cash Flow

14

 

 

 

ARTICLE III

CONDITIONS PRECEDENT

14

Section 3.01

Conditions Precedent to Funding

14

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

17

Section 4.01

Representations and Warranties of the Borrower

17

 

 

 

ARTICLE V.

COVENANTS OF THE BORROWER

20

Section 5.01

Affirmative Covenants

20

Section 5.02

Negative Covenants

27

 

 

 

ARTICLE VI.

EVENTS OF DEFAULT AND REMEDIES

29

Section 6.01

Events of Default

29

Section 6.02

Remedies

32

Section 6.03

Remedies Cumulative

33

 

 

 

ARTICLE VII.

MISCELLANEOUS

33

Section 7.01

Amendments, etc

33

Section 7.02

Notices, etc

33

Section 7.03

No Waiver; Remedies

33

Section 7.04

Costs, Expenses and Taxes

33

Section 7.05

Right of Set-off

33

Section 7.06

Severability of Provisions

33

Section 7.07

Binding Effect; Successors and Assigns; Participations

33

Section 7.08

Consent to Jurisdiction

34

Section 7.09

Governing Law

34

Section 7.10

Execution in Counterparts

34

Section 7.11

Survival

35

Section 7.12

Waiver of Jury Trial

35

Section 7.13

Entire Agreement

35








i




--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS




Schedule 3.01(d)

Real Property

Schedule 4.01(a)

Description of Certain Transactions Related to the Borrower’s Stock

Schedule 4.0] (f)

Description of Certain Threatened Actions, etc.

Schedule 4.01 (k)

Location of Inventory and Farm Products; Third Parties in Possession; Crops

Schedule 4.01 (1)

Office Locations; Fictitious Names; Etc.

Schedule 4.01(p)

Intellectual Property

Schedule 4.01(t)

Environmental Compliance

Schedule 5.01(0)

Management

Schedule 5.02(a)

Description of Certain Liens, Lease Obligations, etc.

Schedule 5.02(k)

Transactions with Affiliates

 

 

Exhibit A

Compliance Certificate

Exhibit B

Project Sources and Uses Statement








ii




--------------------------------------------------------------------------------

MASTER LOAN AGREEMENT




THIS MASTER LOAN AGREEMENT (this “Agreement”), dated as of February 27, 2007,
between AGSTAR FINANCIAL SERVICES, PCA, a United States instrumentality (the
“Lender”) and INDIANA BIO-ENERGY, LLC, an Indiana limited liability company (the
“Borrower”).




RECITALS




A.

The Borrower has requested the Lender extend to the Borrower various credit
facilities for the purposes of acquiring, constructing, equipping, furnishing,
and operating an ethanol production facility to he located near the City of
Bluffton, Wells County, Indiana (the “Project”).




B.

Lender has agreed to make such loans to the Borrower, and in order to reduce the
amount of paperwork associated therewith, Lender and the Borrower would like to
enter into a master loan agreement.




AGREEMENT




NOW, THEREFORE, in consideration of the foregoing, intending to be legally bound
hereby, and in consideration of Lender making one or more loans to the Borrower,
Lender and the Borrower agree as follows:




ARTICLE I.

DEFINITIONS AND ACCOUNTING MATTERS




Section 1.01.

Certain Defined Terms. As used in this Agreement and in the Supplements, the
following terms shall have the following meanings. Terms not otherwise defined
in this Agreement shall have the meanings attributed to such terms in the
Uniform Commercial Code, as amended from time to time. All references to dollar
amounts shall mean amounts in lawful money of the United States of America.




“Advances” means the Loans or Letters of Credit provided the Borrower pursuant
to this Agreement and the Supplements to this Agreement.




“Affiliate” means, as to any Person, any other Person: (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds ten percent (10%) or more of any class of voting
stock or membership interests (units) of such Person; or (c) ten percent (10%)
or more of the voting stock or membership interests (units) of which is directly
or indirectly beneficially owned or held by the Person in question. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract, or otherwise; provided,
however, in no event shall the Lender or any bank be deemed an Affiliate of the
Borrower or any of their subsidiaries.




“Agreement” means this Agreement, as this Agreement may be amended, modified or
supplemented from time to time, together with all exhibits and schedules
attached to or made a part of this Agreement from time to time.




“Allowed Distributions” has the meaning specified in Section 5.02(b).




“Borrower” means Indiana Bio-Energy, LLC, an Indiana limited liability company.




“Borrower’s Equity” means funds of at least 48.3% of Project Costs consisting of
member cash equity of not less than $61,800,000.00 plus subordinated debt in an
amount not less than $22,000,000.00.





1




--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of the State of
Minnesota, or are in fact closed in, the state where the Lender’s Office is
located and, if such day relates to any LIBOR Rate, means any such day on which
Lender is open for business, dealings in U.S. dollar deposits are being carried
out in the London interbank market, and banks are open for business in New York
City and London, England.




“Capital Expenditures” means, for any period, the sum of all amounts that would,
in accordance with GAAP consistently applied, be included as additions to
property, plant and equipment on a statement of cash flows for the Borrower
during such period, with respect to: (a) the acquisition, construction,
improvement, replacement or betterment of land, buildings, machinery, equipment
or of any other fixed assets or leaseholds; or (b) other capital expenditures
and other uses recorded as capital expenditures having substantially the same
effect.




“Closing Date” means February 27, 2007.




“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.




“Collateral” means and includes, without limitation, all property and assets
granted as collateral security for the Loans or other indebtedness, whether real
or personal property, whether granted directly or indirectly, whether granted
now or in the future, and whether granted in the form of a security interest,
mortgage, assignment of rents, deed of trust, assignment, pledge, chattel
mortgage, chattel trust, factor’s lien, equipment trust, conditional sale, trust
receipt, lien, charge, lien or title retention contract, lease or consignment
intended as a security device, or any other security or lien interest
whatsoever, whether created by law, contract or otherwise.




“Commitment” means the respective amounts committed to by Lender under this
Agreement, the Supplements and the Notes.




“Completion Date” means the earlier of (i) December 31, 2008, or (ii) the date a
Completion Certificate is issued for the Project executed by the Borrower,
General Contractor and Inspecting Engineer.




“Completion Certificate” means a certificate in form and substance reasonably
acceptable to Lender, executed by the Borrower, General Contractor and
Inspecting Engineer stating that the Project is completed and that the
processing equipment and fixtures are fully operational.




“Compliance Certificate” means a certificate of the Treasurer, or any other
officer reasonably acceptable to the Lender, of the Borrower, substantially in
the form attached hereto as Exhibit A, setting forth the calculations of current
financial covenants and stating: (a) the Financial Statements are true and
correct and, other than the unaudited interim financial statements, have been
prepared in accordance with GAAP consistently applied; (b) whether they have
knowledge of the occurrence of any Event of Default under this Agreement, and if
so, stating in reasonable detail the facts with respect thereto; and (c)
reaffirm and ratify the representations and warranties, as of the date of the
certificate, contained in this Agreement.




“Construction Advance” means any Advance for the payment of Project Costs.




“Construction Contracts” means any and all contracts between the Borrower and
any Contractor and any subcontractor and between any of the foregoing and any
other person or entity relating in any way to the construction of the Project,
including the performing of labor or the furnishing of standard or specially
fabricated materials in connection therewith.




“Construction Letters of Credit” has the meaning given in Section 7(b) of the
First Supplement.




“Construction Loan” means the loan from the Lender to the Borrower in the amount
of $90,000,000.00 and pursuant to the terms and conditions provided for in this
Agreement and in the First Supplement to this Agreement.





2




--------------------------------------------------------------------------------

“Construction Note” means that certain promissory note of even date herewith
executed and delivered to the Lender by the Borrower in the amount
of$90,000,000.00 and pursuant to the terms and conditions provided for in this
Agreement and the First Supplement to this Agreement.




“Contractor” means and includes any person or entity, including the General
Contractor, engaged to work on or to furnish materials or supplies for the
Project.




“Conversion Date” means the date which is within 60 days after the Completion
Date.




“Debt” means: (A) indebtedness for borrowed money or for the deferred purchase
price of property or services; (B) obligations as lessee under leases which
shall have been or should be, in accordance with GAAP, recorded as capital
leases; (C) obligations under direct or indirect guaranties in respect of and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clause (A) or (B) above or (E)
through (0) below; (D) liabilities in respect of unfunded vested benefits under
plans covered by Title N of ERISA; (E) indebtedness in respect of mandatory
redemption or mandatory dividend rights on equity interests but excluding
dividends payable solely in additional equity interests; (F) all obligations of
a Person, contingent or otherwise, for the payment of money under any
noncompete, consulting or similar agreement entered into with the seller of a
company or its assets or any other similar arrangements providing for the
deferred payment of the purchase price for an acquisition permitted hereby or an
acquisition consummated prior to the date hereof; and (G) all obligations of a
Person under any Hedging Agreement.




“Default Rate” means the lesser of: (a) the Maximum Rate; or (b) the rate per
annum which shall from day-to-day be equal to two percent (2%) in excess of the
then applicable rate of interest under any Supplement or Note.




“Disbursing Account” means a deposit or escrow account established by Home
Federal Savings Bank for purposes of making all Advances under the Disbursing
Agreement. This shall be established prior to the Closing Date and Home Federal
Savings Bank shall provide a commitment to the Disbursing Agent of the
Borrower’s Equity prior to the Closing Date.




“Disbursing Agent” means Chicago Title Insurance Company through its Crown
Point, Indiana office, its successors and assigns.




“Disbursing Agreement” means the Disbursing Agreement, of even date herewith,
executed by the Disbursing Agent, the Borrower, and the Lender, as the same may
be from time to time amended, modified, or supplemented from time to time.




“Distribution” means any dividend, distribution, payment, or transfer of
property by the Borrower to any member of the Borrower, including Allowed
Distributions, Reinvestment Distributions and Excess Distributions.




“Environmental Laws” shall have the meaning ascribed to such term in the
Environmental Indemnity Agreement.




“EBITDA” means for any period, the total of the following each calculated
without duplication for the Borrower for such period: (i) net income; plus (ii)
any provision for (or less any benefit from) income taxes included in
determining such net income; plus (iii) Interest Expense deducted in determining
such net income; plus (iv) amortization and depreciation expense deducted in
determining such net income.




“ERISA” means the Employee Retirement Income Security Act of 1974.




“Events of Default” has the meaning specified in Section 6.01.





3




--------------------------------------------------------------------------------

“Excess Cash Flow” means EBITDA, less the sum of: (i) required payments in
respect of Funded Debt; (ii) Maintenance Capital Expenditures; and (iii) Allowed
Distributions.




“Excess Cash Flow Payment” has the meaning specified in Section 2.17.




“Excess Distributions” shall have the meaning specified in Section 5.02(b).




“Extraordinary Items” means items which are material and significantly different
from the Borrower’s typical business activities, determined in accordance with
GAAP, consistently applied.




“First Supplement” means that certain First Supplement to the Master Loan
Agreement (Construction and Term Loan) dated as of the date hereof between the
Borrower and the Lender, as the same may be amended, restated, supplemented or
modified from time to time.




“Fixed Charge Coverage Ratio” means the ratio of EBITDA divided by the sum of
(i) scheduled principal payments for the Loans, (ii) scheduled principal
payments for Subordinated Debt, (iii) interest on the Loans, (iv) interest on
Subordinated Debt, (v) Distributions, and (vi) Maintenance Capital Expenditures.




“Fixed Rate Loan” means that portion of the unpaid principal balance of the
Construction Loan that is converted to a Term Loan and will accrue interest at a
fixed rate of interest pursuant to Section 2.04.




“Food Security Act” means the Food Security Act of 1985, 7 U.S.C. §1631, as
amended, and the regulations promulgated thereunder.




“Funded Debt” means the principal amount of all Debt of the Borrower having a
final maturity of more than one year from the date of origin thereof (or which
is renewable or extendible at the option of the obligor for a period or periods
more than one year from the date of origin) excluding, however, the principal
amount due under any Term Revolving Note or any other line of credit used by
Borrower for working capital purposes, all determined in accordance with GAAP,
consistently applied for the period in question.




“GAAP” means generally accepted accounting principals, consistently applied.




“General Contractor” means Fagen, Inc., a Minnesota corporation, its successors
and permitted assigns.




“Governmental Authority” means and includes any and all courts, boards,
agencies, commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city, or
otherwise) whether now or hereafter in existence.




“Income Taxes” means the applicable state, local or federal tax on the net
income of the Borrower.




“Inspecting Engineer” means Harris Group, and its successors and permitted
assigns.




“Intellectual Property” has the meaning specified in Section 4.01 (P).




“Interest Expense” means for any period, the total interest expense of the
Borrower.




“Interest Period” means the period commencing on the date of an Advance and
ending on the numerically corresponding day in the first calendar month
thereafter, except that each such Interest Period which commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (a) each Interest Period which would otherwise
end on a day which is not a Business Day shall end on the next succeeding
Business Day or if such succeeding Business Day falls in the next succeeding
calendar month, on the next preceding Business Day; (b) any Interest Period
which would otherwise extend beyond the Maturity Date shall end on the Maturity
Date; and (c) no Interest Period shall have a duration of less than one (1)
month.





4




--------------------------------------------------------------------------------

“Inventory” means all of the Borrower’s inventory, as such term is defined in
the UCC, whether now owned or hereafter acquired, whether consisting of whole
goods, spare parts or components, supplies or materials, whether acquired, held
or furnished for sale, for lease or under service contracts or for manufacture
or processing, and wherever located.




“Lender” means AgStar Financial Services, PCA, and its successors and assigns.




“Letter of Credit” means the Construction Letters of Credit and Revolving
Letters of Credit issued by Lender pursuant to the terms of this Agreement and
Supplements.




“Letter of Credit Liabilities” means, at any time, the aggregate maximum amount
available to be drawn under all outstanding Letters of Credit (in each case,
determined without regard to whether any conditions to drawing could then be
met) and all unreimbursed drawings under Letters of Credit.




“LIBOR Rate” (London Interbank Offered Rate) means the rate (rounded upward to
the nearest sixteenth and adjusted for reserves required on Eurocurrency
Liabilities (as hereinafter defined) for banks subject to FRB Regulation D (as
hereinafter defined) or required by any other federal law or regulation), quoted
by the British Bankers Association (the “BBA”) at 11 :00 a.m. London time two
Banking Days (as hereinafter defined) before the commencement of the Interest
Period for the offering of U.S. Dollar deposits in the London interbank market
for an Interest Period of one month, as published by Bloomberg or another major
information vendor listed on BBA’s official website. “Banking Day” shall mean a
day on which Lender is open for business, dealings in U.S. dollar deposits are
being carried out in the London interbank market, and banks are open for
business in New York City and London, England. “Eurocurrency Liabilities” has
the meaning as set forth in FRB Regulation D. “FRB Regulation D” means
Regulation D as promulgated by the Board of Governors of the Federal Reserve
System, 12 CFR Part 204, as amended from time to time.




“Loan and Carrying Charges” means all commitment fees to the Lender, brokerage
fees, standby fees, interest charges, service fees, attorneys’ fees,
contractors’ fees, developers’ fees, funding fees, title insurance fees and
charges, recording fees, registration taxes, real estate taxes, special
assessments, insurance premiums, and utility charges incurred by the Borrower in
the construction of the Project and issuance of the Notes, all costs incurred in
acquisition of the Real Property (to the extent applicable) and any other costs
incurred in the development of the Project.




“Loan Documents” means this Agreement, any and all Supplements to this
Agreement, the Notes, Letters of Credit, the Security Agreement, the Mortgage,
the Environmental Indemnity Agreement and all other agreements, documents,
instruments, and certificates of the Borrower delivered to, or in favor of, the
Lender under this Agreement or in connection herewith or therewith, including,
without limitation, all agreements, documents, instruments, and certificates
delivered in connection with the extension of Advances by the Lender.




“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Borrower to the Lender, including the Reimbursement Obligations, arising
pursuant to any of the Loan Documents, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation of the Borrower to repay the Advances,
interest on the Advances, and all fees, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) provided for in the Loan
Documents.




“Loan/Loans” means and includes the Construction Loan, the Term Loan, and the
Term Revolving Loan and any other financial accommodations extended to the
Borrower by the Lender pursuant to the terms of this Agreement and any
Supplements.




“Long Term Debt” means indebtedness that matures more than one year after the
date of determination thereof.





5




--------------------------------------------------------------------------------

“Long Term Marketing Agreement” means any contract, agreement or understanding
of the Borrower having a term of one year or more after the date of
determination thereof relating to the sale of any raw materials, inventory,
products or by-products of the Borrower.




“Maintenance Capital Expenditures” means all Capital Expenditures made in the
ordinary course of business to maintain existing business operations of the
Borrower in any fiscal year, determined in accordance with GAAP, consistently
applied.




“Material Adverse Effect” means any set of circumstances or events which: (i)
has or could reasonably be expected to have any material adverse effect upon the
validity or enforceability of any Loan Documents or any material term or
condition contained therein; (ii) is or could reasonably be expected to be
material and adverse to the condition (financial or otherwise), business assets,
operations, or property of the Borrower when considered as a whole; or (iii)
materially impairs or could reasonably be expected to materially impair the
ability of the Borrower to perform the obligations under the Loan Documents.




“Material Contract” means (i) any contract or any other agreement, written or
oral, or any of the Borrower or its Subsidiaries involving monetary liability of
or to any such person in an amount in excess of $250,000.00 per annum; and (ii)
any other contract or agreement, written or oral, of the Borrower or any of its
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect on the Borrower or its Subsidiaries; provided,
however, that any contract or agreement which is terminable by a party other
than the Borrower or its Subsidiaries without cause upon notice of 90 days or
less shall not be considered a Material Contract.




“Maturity Date” means the fifth annual anniversary of the Conversion Date.




“Maximum Rate” means the maximum nonusurious interest rate, if any, at any time,
or from time to time, that may be contracted for, taken, reserved, charged or
received under applicable state or federal laws.




“Mortgage” means that certain Construction/Permanent Mortgage, Security
Agreement, Assignment of Leases and Rents, Financing Statement and Fixture
Filing of even date herewith, pursuant to which a mortgage interest shall be
given by the Borrower to the Lender in the Real Property to secure payment to
the Lender of the Loan Obligations.




“Net Income” means net income as determined in accordance with GAAP.




“Note/Notes” means and includes the Construction Note and Term Revolving Note
and all other promissory notes executed and delivered to the Lender by the
Borrower pursuant to the terms of this Agreement and any Supplements as the same
may be amended, modified, supplemented, extended or restated from time to time.




“Ordinary Trade Payable Dispute” means trade accounts payable, in an aggregate
amount not in excess of $150,000:00 with respect to the Borrower, and with
respect to which: (a) there exists a bona fide dispute between Borrower and the
vendor; (b) the Borrower is contesting the same in good faith by appropriate
proceedings; and (c) the Borrower has established appropriate reserves on its
financial statements.




“Permitted Liens” shall have the meaning as set forth in Section 5.02(a) hereof.




“Person” means any individual, corporation, business trust, association,
company, partnership, joint venture, governmental authority, or other entity.





6




--------------------------------------------------------------------------------

“Personal Property” means all buildings, structures, equipment, fixtures,
improvements, building supplies and materials and other personal property now or
hereafter attached to, located in, placed in or necessary to the use of the
improvements on the Real Property including, but without being limited to, all
machinery, fixtures, equipment, furnishings, and appliances, as well as all
renewals, replacements, additions, and substitutes thereof, and all products and
proceeds thereof, and including without limitation all accounts, instruments,
chattel paper, other rights to payment, money, deposit accounts, insurance
proceeds and general intangibles of the Borrower, whether now owned or hereafter
acquired.




“Plans and Specifications” means the final plans and specifications for the
construction of the Project, to be prepared by the General Contractor, and
approved by the Lender, and all amendments and modifications and supplements
thereof approved by Lender.




“Project” means any and all buildings, structures, fixtures, and other
improvements made to the Real Property and other uses identified in the Project
Sources and Uses Statement as part of the acquisition and construction of
ethanol production facility in Bluffton, Indiana, for which the Loans to
Borrower are being made hereunder.




“Project Costs” means the total of all costs of acquiring the Real Property and
constructing the Project as identified in the Project Sources and Uses
Statement, together with all Loan and Carrying Charges.




“Project Sources and Uses Statement” means the statement attached hereto as
Exhibit B which identifies the sources and uses of monies in a total amount of
$173,800,000.00 related to the Project.




“Real Property” means that real property located in the County of Wells, State
of Indiana, owned by the Borrower, upon which the Project is to be constructed
and which is described in Schedule 3.01(d).




“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Lender for any demand for payment or drawing under a Letter of Credit.




“Revolving Loan” means the Term Revolving Loan and any other revolving loan
provided by the Lender to the Borrower pursuant to the terms and conditions
provided for in this Agreement and in any revolving loan supplement.




“SARA” means the Superfund Amendment and Reauthorizations Act of 1986, as
amended.




“Second Supplement” means that certain Second Supplement to the Master Loan
Agreement (Term Revolving Loan) dated as of the date here of between the
Borrower and the Lender, as the same may be amended, restated, supplemented or
modified from time to time.




“Security Agreement” means the Security Agreement of even date, pursuant to
which a security interest shall be granted by Borrower to the Lender in the
Personal Property to secure payment to the Lender to the Loan Obligations and
includes any agreements executed by Borrower which evidence, govern, represent,
or create a Security Interest, as the same has· been and may hereafter be
amended or otherwise modified.




“Security Interest” means and includes without limitation any type of collateral
security, whether in the form of a lien, charge, mortgage, assignment of rents,
deed of trust, assignment, pledge, chattel mortgage, chattel trust, factor’s
lien, equipment trust, conditional sale, trust receipt, lien or title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever, whether created by law, contract, or
otherwise.




“Subordinated Debt” means Debt held by the US Bank, National Association, as
trustee.




“Supplement” has the meaning set forth in Section 2.01 of this Agreement.





7




--------------------------------------------------------------------------------

“Tangible Net Worth” means the excess of total assets over total liabilities
except subordinated debt, total assets and total liabilities each to be
determined in accordance with GAAP consistent with those applied in the
preparation of the financial statements referred to in Section 5.01(c) for the
Borrower, excluding, however, from the determination of total assets: (i)
goodwill, organizational expenses, research and development expenses,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights in any thereof, and other similar intangibles; (ii) treasury stock; (iii)
securities which are not readily marketable; (iv) any write-up in the book value
of any asset resulting from a revaluation thereof subsequent to the Closing
Date; and (v) any items not included in clauses (i) through (v) above which are
treated as intangibles in conformity with GAAP.




“Tangible Owner’s Equity” means the Tangible Net Worth divided by total assets,
measured annually at the end of each fiscal year, and expressed as a percentage.




“Term Loan” means any amortizing loan with a maturity of greater than one year
provided by the Lender to the Borrower pursuant to the terms and conditions of
this Agreement and the First Supplement to this Agreement.




“Term Revolving Loan” means that certain loan from the Lender to the Borrower in
the amount of $20,000,000.00 and pursuant to the terms and conditions provided
for in this Agreement and the Second Supplement.




“Term Revolving Note” means that certain promissory note to be executed and
delivered to the Lender by the Borrower on the Conversion Date pursuant to the
terms and conditions provided for in this Agreement and the Second Supplement to
this Agreement.




“Working Capital” means current assets of the Borrower less current liabilities
of the Borrower as determined in accordance with GAAP. Working capital may
include any unused commitment in the Revolving Term Loan less any current
portion due.




Section 1.02.

Accounting Matters. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP consistently applied, except as otherwise
stated herein. To enable the ready and consistent determination of compliance by
the Borrower with its obligations under this Agreement, the Borrower will not
change the manner in which either the last day of its fiscal year or the last
days of the first three fiscal quarters of its fiscal years is calculated.




Section 1.03.

Construction. Wherever herein the singular number is used, the same shall
include the plural where appropriate, and words of any gender shall include each
other gender where appropriate. The headings, captions or arrangements used in
any of the Loan Documents are, unless specified otherwise, for convenience only
and shall not be deemed to limit, amplify or modify the terms of the Loan
Documents, nor affect the meaning thereof.




ARTICLE II

AMOUNTS AND TERMS OF THE LOANS




Section 2.01.

Supplements. In the event the Borrower desires to borrow from Lender and Lender
is willing or otherwise committed to lend to the Borrower, or in the event
Lender and Borrower desire to consolidate any existing loans hereunder, the
parties will enter into a supplement to this Agreement (each supplement, as it
may be amended, modified, supplemented, extended or restated from time to time,
a “Supplement” and, collectively, the “Supplements”). Each Supplement will set
forth Lender’s commitment to make a Loan to the Borrower, the amount of the
Loan(s), the purpose of the Loan(s), the interest rate or rate options
applicable to the Loan(s), the repayment terms of the Loan(s), and any other
terms and conditions applicable to the Loan(s). Each Supplement will also be
accompanied by a Note of the Borrower setting forth the Borrower’s obligation to
make payments of interest on the unpaid principal balance of the Loan(s), and
fees and premiums, if any, and to repay the principal balance of the Loan(s).
Each Loan will be governed by the terms and conditions contained in this
Agreement and in the Note and the Supplement relating to that Loan.





8




--------------------------------------------------------------------------------

Section 2.02.

Construction Loan. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties set forth in this Agreement,
the Lender has agreed to lend to Borrower and Borrower has agreed to borrow from
Lender $90,000,000.00 for Project Costs. Such amount shall be loaned by Lender
pursuant to the terms and conditions set forth in this Agreement and the First
Supplement to this Agreement.




Section 2.03.

Term Revolving Loan. Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties set forth in this Agreement,
the Lender has agreed to lend to Borrower and Borrower has agreed to borrow from
Lender, as of the Conversion Date and from time to time thereafter, on a
revolving basis an amount not to exceed $20,000,000.00. Such amount shall be
loaned by Lender pursuant to the terms and conditions set forth in this
Agreement and the Second Supplement to this Agreement. Pursuant to the terms and
conditions in this Agreement, the Lender may extend additional term Revolving
Loans to the Borrower. Any such future term Revolving Loans shall be provided by
Lender pursuant to the terms and conditions of a future term Revolving Loan
Supplement.




Section 2.04.

Conversion of Construction Loan Into Term Loan and Term Revolving Loan. The
Lender agrees to convert the Construction Loan into a Term Loan and Term
Revolving Loan on the Conversion Date, provided all of the terms, conditions,
warranties, representations, and covenants of the Borrower set forth in this
Agreement, the First Supplement and the Second Supplement are satisfied in all
material respects to the reasonable satisfaction of Lender. Any such amount
shall be provided by Lender pursuant to the terms and conditions set forth in
this Agreement, the First Supplement and the Second Supplement to this Agreement
setting forth the terms and conditions of such Term Loan and Term Revolving
Loan, provided, however, that (i) all unpaid principal and all accrued interest
on the Term Loan and the Term Revolving Loan shall be due and payable on the
Maturity Date and (ii) the Borrower shall have the right to convert up to 50% of
the Term Loan into a Fixed Rate Loan, which shall bear interest at a rate equal
to the rate listed in the “Government Agency and Similar Issues” section of the
Wall Street Journal for the Federal Farm Credit Bank or the Federal Horne Loan
Bank having a maturity approximately equal to the Maturity Date, which is in
effect at the time of the Conversion Date plus 300 basis points, or another rate
as agreed upon by the Lender and Borrower. Should the Borrower elect such fixed
rate option, such rate of interest shall not be subject to any adjustments under
Section 2.06 of this Agreement.




Section 2.05.

Letter of Credit Procedures J Fees / Reimbursement. All Letters of Credit that
are issued under this Agreement and any supplements to this Agreement are
subject to the following:




(a)

Letter of Credit Request Procedure. The Borrower shall give the Lender
irrevocable prior notice (effective upon receipt) on or before 3:00 P.M.
(Minneapolis, Minnesota time) on the Business Day three Business Days prior to
the date of the requested issuance of a Letter of Credit specifying the
requested amount, expiry date and issuance date of each Letter a f Credit to be
issued and the nature of the transactions to be supported thereby. Any such
notice received after 3:00 P.M. (Minneapolis, Minnesota time) on a Business Day
shall be deemed to have been received and be effective on the next Business Day.
Each Letter of Credit shall be in a form reasonably acceptable to Lender, have
an expiration date that occurs on or before the date required pursuant to
Section 7(b) of the First Supplement or Section 8 of the Second Supplement, as
applicable, shall be payable in U.S. dollars, must be satisfactory in form and
substance to the Lender, and shall be issued pursuant to such documentation as
the Lender may require, including, without limitation, the Lender’s standard
form letter of credit request and reimbursement agreement; provided that, in the
event of any conflict between the terms of such agreement and the other Loan
Documents, the terms of the other Loan Documents shall control.




(b)

Letter of Credit Fees. The Borrower shall pay to the Lender (i) all fees, costs,
and expenses of the Lender arising in connection with any Letter of Credit,
including the Lender’s customary fees for amendments, transfers, and drawings on
Letters of Credit and (ii) on the date of the issuance of the Letter of Credit,
and at the anniversary date of issuance of such Letter of Credit, an issuance
fee equal to two and one-half (2.5%) percent, on an annualized basis, of the
maximum amount available to be drawn under the Letter of Credit.





9




--------------------------------------------------------------------------------

(c)

Funding of Drawings. Upon receipt from the beneficiary of any Letter of Credit
of any demand for payment or other drawing under such Letter of Credit, the
Lender shall promptly notify the Borrower as to the amount to be paid as a
result of such demand or drawing and the respective payment date. Any notice
pursuant to the forgoing sentence shall specify the amount to be paid as a
result of such demand or drawing and the respective payment date.




(e)

Reimbursements. After receipt of the notice delivered pursuant to clause (c) of
this Section 2.05 with respect to a Letter of Credit, the Borrower shall be
irrevocably and unconditionally obligated to reimburse the Lender for any
amounts paid by the Lender upon any demand for payment or drawing under the
applicable Letter of Credit, without presentment, demand, protest, or other
formalities of any kind other than the notice required by clause (c) of this
Section 2.05. Such reimbursement shall occur no later than 3:00 P.M.
(Minneapolis, Minnesota time) on the date of payment under the applicable Letter
of Credit if the notice under clause (c) of this Section 2.05 is received by
2:00 P.M. (Minneapolis, Minnesota time) on such date or by 11:00 AM.
(Minneapolis, Minnesota time) on the next Business Day, if such notice is
received after 2:00 P.M. (Minneapolis, Minnesota time). All payments on or of
the Reimbursement Obligations (including any interest earned thereon) shall be
made to the Lender for the account of the Lender in U.S. dollars and in
immediately available funds, without set-off, deduction, or counterclaim.




(f)

Reimbursement Obligations Absolute. The Reimbursement Obligations of the
Borrower under this Agreement shall be absolute, unconditional, and irrevocable,
and shall be performed strictly in accordance with the terms of the Loan
Documents under all circumstances whatsoever and the Borrower hereby waives any
defense to the payment of the Reimbursement Obligations based on any
circumstance whatsoever, including, without limitation, in any case, the
following circumstances: (i) any lack of validity or enforceability of any
Letter of Credit or any other Loan Document; (ii) any amendment or waiver of or
any consent to departure from any Loan Document; (iii) the existence of any
claim, set-off, counterclaim, defense, or other rights which any Borrower or any
other Person may have at any time against any beneficiary of any Letter of
Credit, the Lender or any other Person, whether in connection with any Loan
Document or any unrelated transaction; (iv) any statement, draft, or other
documentation presented under any Letter of Credit proving to be forged,
fraudulent, invalid, or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect whatsoever; or (v) payment by the
Lender under any Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit; provided
that Reimbursement Obligations with respect to a Letter of Credit may be subject
to avoidance by a Borrower if the Borrower proves in a final non-appealable
judgment that it was damaged and that such damage arose directly from the
Lender’s willful misconduct or gross negligence in determining whether the
documentation presented under the Letter of Credit in question complied with the
terms thereof.




(g)

Issuer Responsibility. Borrower assumes all risks of the acts or omissions of
any beneficiary of any Letter of Credit with respect to its use of such Letter
of Credit. Neither the Lender, nor any of its respective officers or directors
shall have any responsibility or liability to the Borrower or any other Person
for: (a) errors, omissions, interruptions, or delays in transmission or delivery
of any messages; or (b) the validity, sufficiency, or genuineness of any draft
or other document, or any endorsement(s) thereon, even if any such draft,
document or endorsement should in fact prove to be in any and all respects
invalid, insufficient, fraudulent, or forged or any statement therein is untrue
or inaccurate in any respect. The Lender may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.




Section 2.06.

Adjustments to Interest Rate. Notwithstanding any other provision of this
Agreement, the Supplements, the Notes, or the Loan Documents, after the
Conversion Date, the rate of interest under any Loan which bears interest on a
variable rate, shall be adjusted according to the following schedule should the
Tangible Owner’s Equity of the Borrower, achieve the levels set forth below:




Tangible Owner’s Equity

Interest Rate

Less than 49.99%

Applicable LIBOR Rate plus 325 basis points

From 50% through 60%

Applicable LIBOR Rate plus 300 basis points

From 61 % through 70%

Applicable LIBOR Rate plus 275 basis points

Greater than 70%

Applicable LIBOR Rate plus 250 basis points





10




--------------------------------------------------------------------------------

Upon delivery of the audited financial statements pursuant to Section 5.01
(c)(i) for each fiscal year end beginning with the first fiscal year end after
the Conversion Date, the rate of interest for any month shall automatically be
adjusted in accordance with the Tangible Owner’s Equity set forth therein and
the rates set forth above. Such automatic adjustment to the rate of interest
shall take effect as of the first Business Day of the month following the month
in which the Lender received the related audited financial statements pursuant
to Section 5.01 (c)(i). The term “Adjustment Date” shall mean each such Business
Day when such rates, margins or fees change pursuant to the immediately prior
sentence or the next following sentence. If the Borrower fails to deliver such
audited financial statement which so sets forth the Tangible Owner’s Equity
within the period of time required by Section 5.01 (c)(i) hereof or if any Event
of Default occurs, the rate of interest shall automatically be adjusted to a
rate equal to the applicable LIBOR Rate plus 325 basis points, such automatic
adjustments: (a) to take effect as of the first Business Day after the last day
on which the Borrower was required to deliver the applicable audited financial
statement in accordance with Section 5.01 (c)(i) hereof or in the case of an
Event of Default, on the date the written notice is given to the Borrower; and
(b) to remain in effect until subsequently adjusted in accordance herewith upon
the delivery of such audited financial statements or, in the case of an Event of
Default, when such Event of Default has been cured to the satisfaction of the
Lender.




Section 2.07.

Default Interest. In addition to the rights and remedies set forth in this
Agreement and notwithstanding any Note: (i) if the Borrower fails to make any
payment to Lender when due, subject to any applicable cure periods (including,
without limitation, any purchase of equity of Lender as required by Section 2.15
of this Agreement), then at Lender’s option in each instance, such obligation or
payment shall bear interest from the date due (subject to any applicable cure
periods) to the date paid at 2% per annum in excess of the rate of interest that
would otherwise be applicable to such obligation or payment; (ii) upon the
occurrence and during the continuance of an Event of Default beyond any
applicable cure period, if any, at Lender’s option in each instance, the unpaid
balances of the Loans shall bear interest from the date of the Event of Default
or such later date as Lender shall elect at 2% per annum in excess of the
rate(s) of interest that would otherwise be in effect on the Loans under the
terms of the applicable Note; (iii) after the maturity of any Loan, whether by
reason of acceleration or otherwise, the unpaid principal balance of the Loan
(including without limitation, principal; interest, fees and expenses) shall
automatically bear interest at 2% per annum in excess of the rate of interest
that would otherwise be in effect on the Loan under the terms of the applicable
Note. Interest payable at the Default Rate shall be payable from time to time on
demand or, if not sooner demanded, on the first day of each calendar month.




Section 2.08.

Late Charge. If any payment of principal or interest due under the Supplements
or the Notes is not paid within ten (10) days of the due date thereof (other
than following acceleration of the Maturity Date by Lender, or any required
principal prepayments pursuant to this Agreement), the Borrower shall, in
addition to such amount, pay a late charge equal to five percent (5%) of the
amount of such payment.




Section 2.09.

Prepayment of Term Loan. The Borrower may, by notice to the Lender, prepay the
outstanding amount of the Loans in whole or in part with accrued interest to the
date of such prepayment on the amount prepaid; without penalty or premium,
except as provided in this Section 2.09. In the event the Construction Loan or
Term Loan is prepaid, in whole or in part, or the outstanding principal balance
of the Loans is prepaid in its entirety, from the Closing Date through the first
twenty-four (24) months after the Conversion Date, and such prepayment is as a
result of refinancing obtained by the Borrower from a third party lender and not
as a result of (a) income generated by the Borrower incidental to its operations
or (b) casualty insurance proceeds or condemnation proceeds received by the
Borrower as a result of an involuntary loss or other disposition of Collateral,
Borrower shall pay a prepayment fee equal to the following specified percentage
of the amount of principal prepaid:




Closing Date to Conversion Date

2.00%

Months 1 - 24 from Conversion Date

1.00%




Notwithstanding-the foregoing, no prepayment fee shall be required if such
prepayment is made pursuant to Section 2.17 of this Agreement. In addition, in
the event any Loan is converted to a fixed rate loan, the Borrower shall pay the
prepayment fee applicable to that fixed interest rate, if any.





11




--------------------------------------------------------------------------------

Section 2.10.

Changes in Law Rendering Certain LIBOR Rate Loans Unlawful. In the event that
any change in any applicable law (including the adoption of any new applicable
law) or any change in the interpretation of any applicable law by any judicial;
governmental or other regulatory body charged with the interpretation,
implementation or administration thereof, should make it (or in the good-faith
judgment of the Lender should raise a substantial question as to whether it is)
unlawful for the Lender to make, maintain or fund LIBOR Rate Loans, then: (a)
the Lender shall promptly notify Borrower; and (b) the obligation of the Lender
to make LIBOR rate loans of such type shall, upon the effectiveness of such
event, be suspended for the duration of such unlawfulness. During the period of
any suspension, Lender shall make loans to Borrower that are deemed lawful and
that as closely as possible reflect the terms of this Agreement.




Section 2.11.

Payments and Computations.




(a)

Method of Payment. Except as otherwise expressly provided herein, all payments
of principal, interest, and other amounts to be made by the Borrower under the
Loan Documents shall be made to the Lender in U.S. dollars and in immediately
available funds, without set-off, deduction, or counterclaim, not later than
2:00 P.M. (Minneapolis, Minnesota time) on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day). The Borrower shall, at
the time of making each such payment, specify to the Lender the sums payable
under the Loan Documents to which such payment is to be applied and in the event
that the Borrower fails to so specify or if an Event of Default exists, the
Lender may apply such payment and any proceeds of any Collateral to the Loan
Obligations in such order and manner as it may elect in its sole discretion.




(b)

Application of Funds. Lender may apply all payments received by it to the Loan
Obligations in such order and manner as Lender may elect in its sole discretion;
provided that any payments received from any guarantor or from any disposition
of any collateral provided by such guarantor shall only be applied against
obligations guaranteed by such guarantor.




(c)

Payments on a Non-Business Day. Whenever any payment under any Loan Document
shall be stated to be due on a day that is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of the payment of interest and fees, as
the case may be.




(d)

Proceeds of Collateral. All proceeds received by the Lender from the sale or
other liquidation of the Collateral when an Event of Default exists shall first
be applied as payment of the accrued and unpaid fees and expenses of the Lender
hereunder, including, without limitation, under Section 7.04 and then to all
other unpaid or unreimbursed Loan Obligations (including reasonable attorneys’
fees and expenses) owing to the Lender and then any remaining amount of such
proceeds shall be applied to the unpaid amounts of Loan Obligations, until all
the Loan Obligations have been paid and satisfied in full or cash
collateralized. After all the Loan Obligations (excluding any contingent Loan
Obligations for which no claim has been asserted) have been paid and satisfied
in full, all Commitments terminated and all other obligations of the Lender to
the Borrower otherwise satisfied, any remaining proceeds of Collateral shall be
delivered to the Person entitled thereto as directed by the Borrower or as
otherwise determined by applicable law or applicable court order.




(e)

Computations. Except as expressly provided otherwise herein, all computations of
interest and fees shall be made on the basis of actual number of days lapsed
over a year of 365 or 366 days, as appropriate. Interest shall accrue from and
include the date of borrowing, but exclude the date of payment.





12




--------------------------------------------------------------------------------

Section 2.12.

Maximum Amount Limitation. Anything in this Agreement, any Supplement, any Note,
or the other Loan Documents to the contrary notwithstanding, Borrower shall not
be required to pay unearned interest on any Note or any of the Loan Obligations,
or ever be required to pay interest on any Note or any of the Loan Obligations
at a rate in excess of the Maximum Rate, if any. If the effective rate of
interest which would otherwise be payable under this Agreement, any Note or any
of the other Loan Documents would exceed the Maximum Rate, if any, then the rate
of interest which would otherwise be contracted for, charged, or received under
this Agreement, any Note or any of the other Loan Documents shall be reduced to
the Maximum Rate, if any. If any unearned interest or discount or property that
is deemed to constitute interest (including, without limitation, to the extent
that any of the fees payable by Borrower for the Loan Obligations to the Lender
under this Agreement, any Supplement, any Note, or any of the other Loan
Documents are deemed to constitute interest) is contracted for, charged, or
received in excess of the Maximum Rate, if any, then such interest in excess of
the Maximum Rate shall be deemed a mistake and canceled, shall not be collected
or collectible, and if paid nonetheless, shall, at the option of the holder of
such Note, be either refunded to the Borrower, or credited on the principal of
such Note. It is further agreed that, without limitation of the foregoing and to
the extent permitted by applicable law, all calculations of the rate of interest
or discount contracted for, charged or received by the Lender under its Note, or
under any of the Loan Documents, that are made for the purpose of determining
whether such rate exceeds the Maximum Rate applicable to the Lender, if any,
shall be made, to the extent permitted by applicable laws (now or hereafter
enacted), by amortizing, prorating and spreading during the period of the full
terms of the Advances evidenced by the Notes, and any renewals thereof all
interest at any time contracted for, charged or received by Lender in connection
therewith. This Section 2.12 shall control every other provision of all
agreements among the parties to this Agreement pertaining to the transactions
contemplated by or contained in the Loan Documents, and the terms of this
Section 2.12 shall be deemed to be incorporated in every Loan Document and
communication related thereto.




Section 2.13.

Lender Records. All advances and all payments or prepayments made thereunder on
account of principal or interest may be evidenced by the Lender in accordance
with its usual practice in an account or accounts evidencing such advances and
all payments or prepayments thereunder from time to time and the amounts of
principal and interest payable and paid from time to time thereunder; in any
legal action or proceeding in respect of the Notes, the entries made in such
account or accounts shall be prima facie evidence of the existence and amounts
of all advances and all payments or prepayments made thereunder on account of
principal or interest. Lender shall provide monthly statements of such entries
to Borrower for the purpose of confirming the accuracy of such entries.




Section 2.14.

Loan Payments. During the continuance of an Event of Default, the Lender may
deduct any obligations due or any other amounts due and payable by the Borrower
under the Loan Documents from any accounts maintained with the Lender.




Section 2.15.

Purchase of Equity Interests in AgStar Financial Services, PCA. In addition to
(and not in lieu of) the other amounts payable by Borrower under this Agreement
or any Supplement, Borrower shall purchase $1,000.00 of equity interests in
AgStar Financial Services, PCA. The purchase price for the equity interests
shall be payable in full on or prior to the date hereof. Such purchase of equity
interests shall comply with AgStar Financial Services, PCA’s by­laws and capital
plans applicable to borrowers generally. Borrower hereby acknowledges receipt of
the following information and materials pertaining to AgStar Financial Services,
PCA prior to the execution of this Agreement: (i) copies of the by-laws of
AgStar Financial Services, PCA; (ii) a written description of the terms and
conditions under which the equity interests are issued; (iii) a copy of the most
recent annual reports of AgStar Financial Services, PCA; and (iv) if more recent
than the latest annual reports, the latest quarterly reports of AgStar Financial
Services, PCA. AgStar Financial Services, PCA shall possess a statutory security
interest in its equity interests.




Borrower acknowledges and agrees that: (a) only the portions of the Loans
provided to Borrower by AgStar Financial Services, PCA are entitled to patronage
distributions in accordance with the bylaws of AgStar Financial Services, PCA
and its practices and procedures; and (b) any patronage or similar payments to
which Borrower is entitled as a result of its ownership of the equity interests
in AgStar Financial Services, PCA will not be based on any of the Loans not
belonging to AgStar Financial Services, PCA or in which AgStar Financial
Services, PCA has granted a participation interest at any time.





13




--------------------------------------------------------------------------------

Section 2.16.

Compensation. Upon the request of the Lender, the Borrower shall pay to the
Lender such amount or amounts as shall be sufficient (in the reasonable opinion
of the Lender and as verified and computed in an accounting provided to
Borrower) to compensate it for any loss, cost, or expense (excluding loss of
anticipated profits incurred by it) as a result of: (i) any payment, prepayment,
or conversion of a LIBOR rate loan for any reason on a date other than the last
day of the Interest Period for such Loan; or (ii) any failure by the Borrower
for any reason (including, without limitation, the failure of any condition
precedent specified in Section 3.01 to be satisfied) to borrow, extend, or
prepay a LIB OR rate loan on the date for such borrowing, extension, or
prepayment specified in the relevant notice of borrowing, extension or
prepayment under this Agreement.




Such indemnification may include any amount equal to the excess, if any, of: (a)
the amount of interest which would have accrued on the amount so prepaid, or not
so borrowed, converted or extended, for the period from the date of such
prepayment or of such failure to borrow, convert or extend to the last day of
the applicable Interest Period (or in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such loan as
provided for herein; over (b) the amount of interest (as reasonably determined
by the Lender) which would have accrued to the Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank LIBOR market. The covenants of the Borrower set forth in this Section
2.16 shall survive the repayment of the Loans and other obligations under the
Loan Documents hereunder.




Section 2.17.

Excess Cash Flow. In addition to all other payments of principal and interest
required under this Agreement, the Supplements and the Notes, at the end of the
first full fiscal quarter following nine months after the Conversion Date, and
at the end of each fiscal quarter thereafter until the Maturity Date, the
Borrower shall remit to Lender, an amount equal to 75% of the Borrower’s Excess
Cash Flow, calculated based upon that fiscal quarter’s interim financial
statements, on or before 45 days after the end of each fiscal quarter of the
Borrower (the “Excess Cash Flow Payment”), provided however, that the total
Excess Cash Flow Payments required hereunder shall not exceed $4,000,000.00 in
any fiscal year (the “Maximum Excess Cash Flow Payment”). Such payment shall be
applied first to the reduction of the outstanding principal of the Term Loan and
then to the reduction of the outstanding principal balance of the Term Revolving
Loan. The Excess Cash Flow Payment shall be re-calculated annually based upon
audited fiscal year-end financial statements required by Section 5.0l(c)(i) of
this Agreement. Borrower shall, within 30 days of Lender’s request remit to
Lender any additional amounts due Lender under this Section in an amount not to
exceed the Maximum Excess Cash Flow Payment. Any Excess Cash Flow Payment shall
not constitute a prepayment with respect to which a prepayment fee under Section
2.09 or Section 2.16 of this Agreement is required to be paid. Notwithstanding
the foregoing, the Excess Cash Flow Payment shall not exceed an aggregate amount
of $16,000,000.00 for the term of this Agreement. No Excess Cash Flow Payments
shall be required during any calendar year should the Tangible Owner’s Equity be
greater than 70% at the end of the immediately preceding fiscal year of the
Borrower.




ARTICLE III.

CONDITIONS PRECEDENT




Section 3.01.

Conditions Precedent to Funding. The effectiveness of this Agreement and the
obligation of the Lender to make any Advance, are subject to the conditions
precedent that the Lender shall have received the following, in form and
substance reasonably satisfactory to the Lender:




(a)

This Agreement, duly executed by the Borrower and the Lender;




(b)

The Supplements, duly executed by the Borrower and the Lender;




(c)

The Construction Note and the Term Revolving Note dilly executed by the
Borrower;




(d)

The Mortgage, fully executed and notarized, to secure the Loans encumbering on a
first lien basis the fee interest of the Borrower in the Real Property and the
fixtures thereon described in Schedule 3.01(d);




(e)

A Security Agreement duly executed by the Borrower and in a form as provided by
the Lender by which security agreement the Lender is granted a security interest
by the Borrower in the Collateral;





14




--------------------------------------------------------------------------------

(f)

A copy of the Construction Contract(s), together with copies of all permits and
government approvals obtained relating to the construction of the Project;




(g)

An assignment of contract for each of the Construction Contracts and the Plans
and Specifications, duly executed by the Borrower and pursuant to which the
Borrower shall have assigned to the Lender all of the Borrower’s right, title
and interest in and to each such Construction Contract, and which assignment
shall have been consented to and certified in writing by the other party(ies) to
each such Construction Contract;




(h)

Copies of all Material Contracts between Borrower and third parties used in the
normal operations of Borrower, including but not limited to management
agreements, marketing agreements, and corn delivery agreements;




(i)

Assignments of the Material Contracts by Borrower, duly executed by the Borrower
and pursuant to which the Borrower shall have assigned to the Lender all of the
Borrower’s right, title and interest in and to each such contracts, and which
assignment shall have been consented to and certified in writing by the other
party(ies) to each such contract;




(j)

Financing Statements in form and content satisfactory to the Lender and in
proper form under the Uniform Commercial Code of all jurisdictions as may be
necessary or, in the opinion of the Lender, desirable to perfect the security
interests created by the Security Agreement;




(k)

Copies of UCC, tax and judgment lien search reports listing all financing
statements and other encumbrances which name the Borrower (under its present
name and any previous name) and which are filed in the jurisdictions in which
the Borrower is located, organized or maintains collateral, together with copies
of such financing statements (none of which shall cover the collateral purported
to be covered by the Security Agreement);




(1)

Evidence that all other actions necessary or, in the reasonable opinion of the
Lender, desirable to enable the Lender to perfect and protect the security
interests created by the Security Agreement have been taken;




(m)

An ALTA mortgagee title insurance policy issued by a title insurance company
acceptable to Lender, with respect to the Real Property, assuring the Lender
that the Mortgage creates a valid and enforceable encumbrance on the Real
Property, free and clear of all defects and encumbrances except Permitted Liens
and containing: (i) a comprehensive endorsement (ALTA form 9); (ii) a zoning
endorsement (ALTA form 3.0) specifying an ethanol production facility as a
permitted use for all of the parcels included in the Real Property; and (iii) a
restrictions, encroachments, minerals-owners endorsement (ALTA Form 9.2) and
(iv) such endorsements as the Lender shall reasonably require. All such title
insurance policies shall be in form and substance reasonably satisfactory to the
Lender and shall provide for affirmative insurance and such reinsurance as the
Lender may reasonably request, all of the foregoing in form and substance
reasonably satisfactory to the Lender;




(n)

Maps or plats of the Real Property certified to the Lender and the title
insurance company issuing the policy referred to in Subsection 3.01 (m) (the
“Title Insurance Company”) in a manner reasonably satisfactory to each of the
Lender and the Title Insurance Company, dated a date reasonably satisfactory to
each of the Lender and the Title Insurance Company by an independent
professional licensed land surveyor, which maps or plats and the surveys on
which they are based shall be sufficient to delete any standard printed survey
exception contained in the applicable title policy and be made in accordance
with the Minimum Standard Detail Requirements for Land Title Surveys jointly
established and adopted by the American Land Title Association and the American
Congress on Surveying and Mapping in 1992, and, without limiting the generality
of the foregoing, there shall be surveyed and shown on such maps, plats or
surveys the following: (i) the locations on such sites of all the buildings,
structures and other improvements and the established building setback lines;
(ii) the lines of streets abutting the sites and width thereof; (iii) all access
and other easements appurtenant to the sites necessary to use the sites; (iv)
all roadways, paths, driveways, easements, encroachments and overhanging
projections and similar encumbrances affecting the site, whether recorded,
apparent from a physical inspection of the sites or otherwise known to the
surveyor; (v) any encroachments on any adjoining property by the building
structures and improvements on the sites; and (vi) if the site is described as
being on a filed map, a legend relating the survey to said map;





15




--------------------------------------------------------------------------------

(o)

Evidence as to: (i) whether any portion of the Real Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”); and (ii) if any portion of the
Real Property is a Flood Hazard Property: (A) whether the community in which
such Real Property is located is participating in the National Flood Insurance
Program; (B) the Borrower’s written acknowledgment of receipt of written
notification from the Lender (1) as to the fact that such Real Property is a
Flood Hazard Property and (2) as to whether the community in which each such
Flood Hazard Property is located is participating in the National Flood
Insurance Program; and (C) copies of insurance policies or certificates of
insurance of the Borrower evidencing flood insurance satisfactory to the Lender
and naming the Lender as sole loss payee on behalf of the Lender;




(p)

Evidence reasonably satisfactory to the Lender that the Real Property and the
contemplated use of the Real Property, arc in compliance in all material
respects with all applicable Laws including without limitation health and
Environmental Laws, including, but not limited to all concentrated animal
feedlot operations rules and regulations, erosion control ordinances, storm
drainage control laws, doing business and/or licensing laws, zoning laws (the
evidence submitted as to zoning should include the zoning designation made for
the Real Property, the permitted uses of the Real Property under such zoning
designation and zoning requirements as to parking, lot size, ingress, egress and
building setbacks) and laws regarding access and facilities for disabled persons
including, but not limited to, the Federal Architectural Barriers Act, the Fair
Housing Amendments Act of 1988, the Rehabilitation Act of 1973 and the Americans
with Disabilities Act of 1990;




(q)

A certificate of an officer of the Borrower together with true and correct
copies of the following: (i) the organizational documents of the Borrower,
including all amendments thereto, certified by the Office of the Secretary of
State of the state of its formation and dated within 30 days prior to the date
hereof; (it) the Operating Agreement of the Borrower, including all amendments
thereto; (iii) the resolutions of the Board of Directors of the Borrower
authorizing the execution, delivery and performance of this Agreement, the other
Loan Documents, and all documentation executed and delivered in connection
therewith to which the Borrower is a party; (iv) certificates of the appropriate
government officials of the state of organization of the Borrower as to its
existence, and certificates of the appropriate government officials in each
state where each corporate Borrower does business and where failure to qualify
as a foreign corporation would have a material adverse effect on the business
and financial condition of the Borrower, as to its good standing and due
qualification to do business in such state, each dated within 30 days prior to
the date hereof; and (v) the names of the officers of the Borrower authorized to
sign this Agreement and the other Loan Documents to be executed by each
corporate Borrower, together with a sample of the true signature of each such
officer;




(r)

Legal opinion of Krieg DeVault LLP, legal counsel for the Borrower, reasonably
acceptable to Lender in form and substance;




(s)

An intercreditor and subordination agreement between the Lender and any holder
of Subordinated Debt, including without limitation the tax increment financing
debt evidenced by that certain Indenture of Trust by and between the US Bank,
National Association, as Trustee, and Borrower, as to the priority of the
Lender’s security interests in the Collateral, rights to payment following an
Event of Default, and as to such other matters as reasonably requested by the
Lender;




(t)

Evidence that the costs and expenses (including, without limitation, attorney’s
fees) referred to in Section 7.04, to the extent incurred and invoiced, shall
have been paid in full;




(u)

The results of the Lender’s inspection of the Collateral, and the Lender’s
receipt of an appraisal of the Collateral acceptable to Lender in its sole
discretion;




(v)

Satisfactory review by the Lender of any pending litigation relating to the
Borrower;




(w)

An environmental site assessment that complies with the standards set forth in
the ASTM E1527-05 Phase I Environmental Site Assessment Process and such
additional information as Lender shall require in order to establish that Lender
has made “all appropriate inquiries” as provided under Comprehensive
Environmental Response, Compensation and Liability Act (CERCLA) and 40 C.F.R.
Part 312;





16




--------------------------------------------------------------------------------

(x)

The Borrower shall have ordered the General Contractor to begin construction of
the Project, and construction shall have commenced;




(y)

A schedule, certified by Borrower as accurate and complete, setting forth: (i)
the necessary licenses, permits and consents required by applicable federal,
state, and local governmental entities required for the lawful construction and
operation of the Project; and (ii) the deadlines to obtain such licenses,
permits and consents so that the Completion Date occurs as scheduled;




(z)

Lender shall have received in form and substance acceptable to Lender, an
agreement with an Inspecting Engineer of recognized standing and acceptable to
Lender, by which agreement such Inspecting Engineer agrees to assist Lender in
its inspection of the Project during construction, review and approve requests
for Advances on the Construction Loan on behalf of Lender, and provide such
additional services as Lender may reasonably require at the sole expense of
Borrower;




(aa)

The Borrower shall have provided commitment to the Lender of its Borrower’s
Equity;




(bb) A deposit account control agreement for all deposit accounts kept and
maintained by the Borrower;




(cc)

Evidence that the insurance required by Sections 5.010) and 5.01 (r)(xii) has
been obtained by the Borrower;




(dd) Borrower shall have established and shall maintain all its primary deposit
accounts including the Disbursing Account but excluding payroll accounts with
Home Federal Savings Bank as long as Home Federal Savings Bank is a participant
in the Loans with Lender;




(ee)

Copies of all permits necessary to begin the construction of the Project; and




(ff)

The Borrower shall have fully complied with the requirements of Indiana and
United States law regarding storm water runoff pursuant to “Rule 5” (329 lAC
15-5 et seq.), the Indiana Department of Environmental Management shall have
issued a “Notice of Intent” letter, and there shall be no pending
administrative, civil or criminal actions of any kind arising out of or related
to the issuance of, the failure to obtain or the violation of a storm water
runoff permit by Borrower.




ARTICLE IV.

REPRESENTATIONS AND WARRANTIES




Section 4.01

Representations and Warranties of the Borrower. The Borrower represents and
warrants as follows:




(a)

Borrower. The Borrower is a limited liability company duly organized and validly
existing under the laws of the State of Indiana and is qualified to do business
in all jurisdictions in which the nature of its business makes such
qualification necessary and where failure to so qualify would have a Material
Adverse Effect on its respective financial condition or operations. The Borrower
has the power and authority to own and operate its assets and to carry on its
business and to execute, deliver, and perform its obligations under the Loan
Documents to which it is or may become a party. There are no outstanding
subscriptions, options, warrants, calls, or rights (including preemptive rights)
to acquire, and no outstanding securities or instruments convertible into,
membership interests (units) of the Borrower, except for those transactions set
forth on Schedule 4.01(a);




(b)

The Loan Documents. The execution, delivery and performance by the Borrower of
the Loan Documents are within the Borrower’s powers, have been duly authorized
by all necessary action, do not contravene: (i) the articles of organization or
operating agreements of the Borrower; or (ii) any law or any contractual
restriction binding on or affecting the Borrower, and do not result in or
require the creation of any lien, security interest or other charge or
encumbrance (other than pursuant to the terms thereof) upon or with respect to
any of its respective properties;





17




--------------------------------------------------------------------------------

(c)

Governmental Approvals. As of the Closing Date, no consent, permission,
authorization, order or license of any Governmental Authority or of any party to
any agreement to which the Borrower is a party or by which it or any of its
respective property may be bound or affected, is necessary in connection with
the construction of the Project, acquisition or other activity being financed by
this Agreement, the execution, delivery, performance or enforcement of the Loan
Documents or the creation and perfection of the liens and security interest
granted thereby, except as such have been obtained and are in full force and
effect or which are required in connection with the exercise of remedies
hereunder;




(d)

Enforceability. This Agreement is, and each other Loan Document to which the
Borrower is a party when delivered will be, legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditor’s rights generally and by general principles of equity;




(e)

Financial Condition and Operations. The balance sheet of the Borrower with
respect to the period ended December 31, 2006, the related statement of cash
flow of the Borrower for the fiscal period then ended, copies of which have been
furnished to the Lender, fairly present in all material respects the financial
condition of the Borrower as at such date, and the results of the operations of
the Borrower for the period ended on such dates and since December 31, 2006,
there has been no material adverse change in such condition or operations;




(f)

Litigation. Except as described on Schedule 4.01(f), there is no pending or
threatened action or proceeding affecting the Borrower or any of the
transactions contemplated hereby before any court, governmental agency or
arbitrator, which, if adversely determined, may result in a Material Adverse
Effect. As of the Closing Date, there are no outstanding judgments against the
Borrower;




(g)

Use of Proceeds of Advances, etc. (i) No proceeds of the Loans will be used to
acquire any security in any transaction which is subject to Sections 13 and 14
of the Securities Exchange Act of 1934 (provided, however, that this provision
shall not prohibit Borrower from investing in certain value added cooperatives
for the purposes of carrying out their overall business operations); (ii) the
Borrower is not engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System); and (iii) no proceeds
of the Loans will be used .to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock;




(h)

Liens. Except as created by the Loan Documents and as constitute Permitted
Liens, there is no lien, security interest or other charge or encumbrance, and
no other type of preferential arrangement, upon or with respect to any of the
properties or income of the Borrower, which secures Debt of any Person;




(i)

Taxes. The Borrower has filed or caused to be filed all federal, state and local
tax returns that are required to be filed and has paid all other taxes,
assessments, and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable, except where the payment
of such tax, assessment, government charge or levy is being contested in good
faith and by appropriate proceedings and adequate reserves in compliance with
GAAP have been set aside on the Borrower’s books therefore;




(j)

Solvency. As of and from and after the date of this Agreement, the Borrower: (i)
owns and will own assets the fair saleable value of which are: (A) greater than
the total amount of liabilities (including contingent liabilities); and (B)
greater than the amount that will be required to pay the probable liabilities of
its then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it;
(ii) has capital that is not unreasonably small in relation to its business as
presently conducted or any contemplated or undertaken transaction; and (iii)
does not intend to incur and does not believe that it will incur debts beyond
its ability to pay such debts as they become due;





18




--------------------------------------------------------------------------------

(k)

Location of Inventory and Farm Products; Third Parties in Possession; Crops. The
Borrower’s inventory and farm products pledged as collateral under the Security
Agreement are located at the places (or, as applicable, jurisdictions) specified
in Schedule 4.01(k) for the Borrower, except to the extent any such inventory
and farm products are in transit. Schedule 4.01(k) correctly identifies, as of
the date hereof, the landlords or mortgagees, if any, of each of its locations
identified in Schedule 4.01(k) currently leased or owned by the Borrower. Except
for the Persons identified on Schedule 4.01(k), no Person other than the
Borrower and the Lender has possession of any of the Collateral. Except as
described in above, none of its Collateral has been located in any location
within the past four months other than as set forth on Schedule 4.01(k) for the
Borrower;




(1)

Office Locations; Fictitious Names; Predecessor Companies; Tax I.D. Number. The
Borrower’s chief place of business , its chief executive office, and its
jurisdiction of organization is located at the place identified for the Borrower
on Schedule 4.01(1). Within the last four months it has not had any other chief
place of business, chief executive office, or jurisdiction of organization.
Schedule 4.01(1) also sets forth all other places where the Borrower keeps its
books and records and all other locations where the Borrower has a place of
business. The Borrower does not do business nor has the Borrower done business
during the past five (5) years under any trade name or fictitious business name
except as disclosed on Schedule 4.01(1). Schedule 4.01(1) sets forth an accurate
list of all names of all predecessor companies of the Borrower including the
names of any entities it acquired (by stock purchase, asset purchase, merger or
otherwise) and the chief place of business and chief executive office of each
such predecessor company. For purposes of the foregoing, a “predecessor company”
shall mean any Person whose assets or equity interests are acquired by the
Borrower or who was merged with or into the Borrower within the last four months
prior to the date hereof. The Borrower’s United States Federal Income Tax I.D.
Number and state organizational identification number are identified on Schedule
4.01(1);




(m)

Title to Properties. The Borrower has such title or leasehold interest in and to
the Real Property owned or leased by it as is necessary or desirable to the
conduct of its business and valid and legal title or leasehold interest in and
to all of its Personal Property, including those reflected on the financial
statements of the Borrower previously delivered to Lender, except those which
have been disposed of by the Borrower subsequent to the date of such delivered
financial statements which dispositions have been in the ordinary course of
business or as otherwise expressly permitted hereunder;




(n)

Disclosure. All factual information furnished by or on behalf of the Borrower or
its subsidiaries in writing to the Lender (including, without limitation, all
factual information contained in the Loan Documents) for purposes of or in
connection with this Agreement, the other Loan Documents or any transaction
contemplated herein or therein is, and all other such factual information
hereafter furnished by or on behalf of the Borrower to the Lender, will be true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any fact necessary
to make such information not misleading in any material respect at such time in
light of the circumstances under which such information was provided;




(o)

Operation of Business. The Borrower possesses or will possess prior to the
Completion Date all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, necessary to conduct its
business substantially as now conducted and will obtain all such licenses,
permits, franchises, patents, copyrights, trademarks, and trade names, or rights
thereto necessary to conduct its business as presently proposed to be conducted
except those that the failure to so possess could not reasonably be expected to
have a Material Adverse Effect on its financial condition or operations, and the
Borrower is not in violation of any valid rights of others with respect to any
of the foregoing except violations that could not reasonably be expected to have
such a Material Adverse Effect;





19




--------------------------------------------------------------------------------

(p)

Intellectual Property. The Borrower owns, or will own prior to the Completion
Date, or otherwise has or will have the legal right to use, all patents,
trademarks, trade names, copyrights, technology, know-how and processes
necessary for it to conduct its business as currently conducted and will own or
obtain the legal right to use all patents, trademarks, trade names, copyrights,
technology, know-how and processes necessary for it to conduct its business as
currently conducted (collectively the “Intellectual Property”), except for those
the failure to own or have such legal right to use could not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, set forth in
Schedule 4.01(P) is a list of all Intellectual Property registered with the
United States Copyright Office or the United States Patent and Trademark Office
and owned by the Borrower or that the Borrower has the right to use. Except as
provided in Schedule 4.01(P), no claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does the
Borrower know of any such claim, and, to the knowledge of the Borrower, the use
of such Intellectual Property by the Borrower does not infringe on the rights of
any Person, except for such claims and infringements that, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect;




(q)

Employee Benefit Plans. The Borrower is in compliance in all material respects
with the applicable provisions of the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder,
the failure to comply with which could have a Material Adverse Effect on the
Borrower;




(r)

Investment Company Act. The Borrower is not required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended;




(s)

Compliance with Laws. The Borrower is in compliance in all material respects
with all laws, rules, regulations, ordinances, codes, orders, and the like, the
failure to comply with which could have a Material Adverse Effect on the
Borrower;




(t)

Environmental Compliance. Borrower, except as set forth in Schedule 4.01(t), is
in material compliance with all applicable Environmental Laws; and




(u)

Material Change. The Borrower has performed all of its material obligations,
other than those obligations for which performance is not yet due, under all
Material Contracts and, to the best knowledge of the Borrower, each other party
thereto is in compliance with each such Material Contract. Each such Material
Contract is in full force and effect in accordance with the terms thereof. The
Borrower has made available a true and complete copy of each such Material
Contract for inspection by Lender.




ARTICLE V.

COVENANTS OF THE BORROWER




Section 5.01.

Affirmative Covenants. So long as any Loan Obligations (other than contingent
claims for which no claim has been asserted) remain unpaid or the Lender shall
have any commitment hereunder, the Borrower shall, unless the Lender shall
otherwise consent in advance in writing:




(a)

Compliance with Laws, etc. Comply in all material respects with all applicable
laws, rules, regulations and orders, such compliance to include, without
limitation, (i) all applicable zoning and land use laws; (ii) all employee
benefit and Environmental Laws, and (iii) paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith;





20




--------------------------------------------------------------------------------

(b)

Visitation Rights; Field Examination. At any reasonable time and from time to
time, permit the Lender or representatives, to (i) examine and make copies of
and abstracts from the records and books of account of the Borrower (at Lender’
s expense), and (ii) enter onto the property of the Borrower to conduct
unannounced field examinations and collateral inspections, provided if no Event
of Default has occurred and is then continuing, Lender shall, after the
Conversion Date, limit its field examinations to one (1) per each twelve month
period, and (iii) discuss the affairs, finances, and accounts of the Borrower
with any of Borrower’s officers or directors. Borrower consents to and
authorizes Lender to enter onto the property of Borrower for purposes of
conducting the examinations, inspections and discussions provided above. Upon
and during the occurrence of an Event of Default or in the event that there are
deemed by the Lender to be any material inconsistencies and/or material
noncompliance with respect to any financial or other reporting on the part of
the Borrower, any and all visits and inspections deemed necessary or desirable
on account of such Event of Default, inconsistency and/or noncompliance shall be
at the expense of the Borrower. In addition to the foregoing, at any reasonable
time and from time to time, the Borrower also shall permit the Lender or
representatives thereof, at the expense of the Lender, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower, and to discuss the affairs, finances and accounts
of the Borrower with any of its respective officers or directors;




(c)

Reporting Requirements. Furnish to the Lender:




(i)

As soon as available, but in no event later than 120 days after the end of each
fiscal year of the Borrower occurring during the term hereof, annual
consolidated financial statements of the Borrower, prepared in accordance with
GAAP consistently applied and in a format that demonstrates any accounting or
formatting change that may be required by the various jurisdictions in which the
business of the Borrower is conducted (to the extent not inconsistent with
GAAP). Such financial statements shall: (i) be audited by independent certified
public accountants selected by the Borrower and acceptable to Lender; (ii) be
accompanied by a report of such accountants containing an certified opinion,
without qualification, thereon acceptable to Lender; (iii) be prepared in
reasonable detail, and in comparative form; and (iv) include a balance sheet, a
statement of income, a statement of stockholders’, members’ or partner’s equity,
a statement of cash flows, and all notes and schedules relating thereto and any
management letter;




(ii)

Beginning with the first (1st) month following the Completion Date, as soon as
available and in any event within 30 days after the end of each month, balance
sheets of the Borrower as of the end of such month and statement of income of
the Borrower for the period commencing at the end of the previous fiscal year
and ending with the end of such month, prepared in accordance with GAAP and
certified by an authorized officer of the Borrower;




(iii)

As soon as available but in no event later than 30 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower occurring
during the term hereof, unaudited quarterly consolidated financial statements of
the Borrower, in each case prepared in accordance with GAAP consistently applied
(except for the omission of footnotes and for the effect of normal year-end
audit adjustments) and in a format that demonstrates any accounting or
formatting change that may be required by various jurisdictions in which the
business of the Borrower is conducted (to the extent not inconsistent with
GAAP). Each of such financial statements shall (i) be prepared in reasonable
detail and in comparative form, including a comparison of actual performance to
the budget for such quarter and year-to-date, delivered to Lender under
Subsection 5.01(c ) (vi) below, and (ii) include a balance sheet, a statement of
income for such quarter and for the period year-to-date, and such other
quarterly statements as Lender may specifically request which quarterly
statements shall include any and all supplements thereto. Such quarterly
statements shall be certified by an authorized officer of the Borrower, and be
accompanied by a Compliance Certificate which: (A) states that no Event of
Default, and no event or condition that but for the passage of time, the giving
of notice or both would constitute an Event of Default, has occurred or is in
existence; and (B) shows in detail satisfactory to the Lender the calculation
of, and the Borrower’ compliance with, each of the covenants contained in
Sections 5.01 (d), 5.01(c), 5.01(f), and 5.01(g);




(iv)

promptly upon the Lender’s request therefore, copies of all reports and notices
which the Borrower or any of its subsidiaries files under ERISA with the
Internal Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or which the Borrower receives from such Corporation;





21




--------------------------------------------------------------------------------

(v)

notwithstanding the foregoing Section 5.01(c)(iv), provide to Lender within 30
days after it becomes aware of the occurrence of any Reportable Event (as
defined in Section 4043 of ERISA) applicable to the Borrower, a statement
describing such Reportable Event and the actions it proposes to take in response
to such Reportable Event;




(vi)

by November 1 of each fiscal year of the Borrower, an annual (with monthly break
out) operating and capital assets budget of the Borrower for the immediately
succeeding fiscal year containing, among other things, pro forma financial
statements and forecasts for all planned lines of business;




(vii)

as soon as available but in any event not more than 30 days after the end of
each month, production reports for the immediately preceding calendar month
setting forth corn inputs, ethanol output, DDGS and, to the extent applicable,
CO2 output, and natural gas usage, together with such additional production
information as requested by Lender;




(viii)

promptly, upon the occurrence of an Event of Default or an event or condition
that but for the passage of time or the giving of notice or both would
constitute an Event of Default, notice of such Event of Default or event;




(ix)

promptly after the receipt thereof, a copy of any management letters or written
reports submitted to the Borrower by its independent certified public
accountants with respect to the business, financial condition or operation of
the Borrower;




(x)

promptly after the receipt thereof, a copy of any notice of default under any
Long-Term Marketing Agreement;




(xi)

furnish to the Lender, promptly after transmittal or filing thereof by the
Borrower, copies of all proxy statements, notices and reports as it shall send
to its members and copies of all registration statements (without exhibits) and
all reports which it files with the Securities and Exchange Commission (or any
governmental body or agency succeeding to the functions of the Securities and
Exchange Commission), and promptly after the receipt thereof by the Borrower,
copies of all management letters or similar documents submitted to the Borrower
by independent certified public accountants in connection with each annual and
any interim audit of the accounts of the Borrower;




(xii)

such other information respecting the condition or operations, financial or
otherwise, of the Borrower as the Lender may from time to time reasonably
request;




(xiii)

promptly after the commencement thereof, notice of the commencement of all
actions, suits, or proceedings before any court, arbitrator, or government
department, commission, board, bureau, agency, or instrumentality affecting the
Borrower or any of its subsidiaries which, if determined adversely, could have a
Material Adverse Effect on the Borrower;




(xiv)

without limiting the provisions of Section 5.01(c)(xiii) above, promptly after
receipt thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or any other communication alleging a condition that may require
the Borrower to undertake or to contribute to a cleanup or other response under
all laws relating to environmental protection, or which seek penalties, damages,
injunctive relief, or criminal sanctions related to alleged violations of such
laws, or which claim personal injury or property damage to any person as a
result of environmental factors or conditions;




(xx)

promptly after filing, receipt or becoming aware thereof, copies of any filings
or communications sent to and notices or other communications received by the
Borrower from any Governmental Authority, including, without limitation, the
Securities and Exchange Commission, the FCC, the PUC, or any other state utility
commission relating to any material noncompliance by the Borrower or any of its
subsidiaries with any laws or with respect to any matter or proceeding the
effect of which, if adversely determined, could have a Material Adverse Effect
on the Borrower;





22




--------------------------------------------------------------------------------

(xxi)

promptly after becoming aware thereof, notice of any matter which has had or
could have a Material Adverse Effect on the Borrower;




(xxii)

copies of all plans and applications submitted to the Indiana Department of
Environmental Management and the u.s. Army Corps of Engineers required by
Section 5.01(t) of this Agreement on or before March 19, 2007.




(xxiii)

a written report on the status of the plans and applications required by Section
5.01(t) within ten (10) days after the end of each month, beginning Apri110,
2007, and continuing until all such plans are approved and all such permits are
obtained;




(d)

Working Capital. Achieve Working Capital of at least $10.0 million at the
Completion Date, achieve and maintain Working Capital of $12.0 million no later
than twelve (12) months after the Completion Date, and continually thereafter;




(e)

Tangible Net Worth, On the Completion Date and continually thereafter, the
Borrower’s Tangible Net Worth shall be not less than $80,000,000.00;




(f)

Tangible Owner’s Equity. Achieve and maintain Tangible Owner’s Equity of at
least 40% beginning at the end of the first fiscal year following the Completion
Date and achieve and maintain Tangible Owner’s Equity of at least 50% beginning
at the end of the second fiscal year following the Completion Date and
continually thereafter. Tangible Owner’s Equity shall be measured annually at
the end of each fiscal year;




(g)

Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of not less
than 1.25 to 1.00, measured initially at the end of the 12th month following the
Completion Date and maintained and measured annually thereafter.




(h)

Liens. There shall be no lien, security interest or other charge or encumbrance,
and no other type of preferential arrangement, upon or with respect to any of
the properties or income of the Borrower, which secures Debt of any Person,
except for the security interests of the Security Agreement or except for the
Permitted Liens as described in Schedule 5.02(a);




(i)

Landlord and Mortgagee Waivers. Obtain and furnish to the Lender as soon as
available, waivers, acknowledgments and consents, duly executed by each: (i)
real property owner, landlord and mortgagee having an interest in any of the
premises owned or leased by the Borrower or in which any Collateral of the
Borrower is located or to be located (and if no Collateral of Borrower is
located at a parcel of property not owned or leased by a Borrower, no such
waivers, acknowledgments or consents will be required); and (ii) each third
party holding any Collateral, all in form and substance acceptable to the
Lender, except as otherwise agreed to by the Lender;




(j)

Insurance. Maintain insurance with financially sound and reputable insurance
companies in such amounts and covering such risks as are usually carried by
entities engaged in similar businesses and owning similar properties in the same
general areas in which the Borrower operates, and make such increases in the
type of amount or coverage as Lender may reasonably request, provided that in
any event the Borrower will maintain workers’ compensation insurance, property
insurance and comprehensive general liability insurance reasonably satisfactory
to the Lender. The Borrower shall maintain, at a minimum, directors and
officer’s liability insurance, commercial liability insurance, business
interruption insurance, builder’s risk insurance and general commercial property
insurance. All such policies insuring any collateral for the Borrower’s
obligations to Lender shall have lender or mortgagee loss payable clauses or
endorsements in form and substance acceptable to Lender. Each insurance policy
covering Collateral shall be in compliance with the requirements of the Security
Agreement and the Mortgage;





23




--------------------------------------------------------------------------------

(k)

Property and Insurance Maintenance. Maintain and preserve all of its property
and each and every part and parcel thereof that is necessary to or useful in the
proper conduct of its business in good repair, working order, and condition,
ordinary wear and tear excepted, and in substantial compliance with all
applicable laws, and make all alterations, replacements, and improvements
thereto as may from time to time be necessary in order to ensure that its
properties remain in good working order and condition and compliance. The
Borrower agrees that upon the occurrence and continuing existence of an Event of
Default, at Lender’s request, which request may not be made more than once a
year, the Borrower will furnish to Lender a report on the condition of the
Borrower’s property prepared by a professional engineer satisfactory to Lender;




(1)

Keeping Books and Records. Maintain proper books of record and account in which
full, true, and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities;




(m)

Food Security Act Compliance. If the Borrower acquires any Collateral which may
have constituted farm products in the possession of the seller or supplier
thereof, such Borrower shall, at its own expense, use its commercially
reasonable efforts to take such steps to insure that all Liens (except the liens
granted pursuant hereto) in such acquired Collateral are terminated or released,
including, without limitation, in the case of such farm products produced in a
state which has established a Central Filing System (as defined in the Food
Security Act), registering with the Secretary of State of such state (or such
other party or office designated by such state) and otherwise take such
reasonable actions necessary, as prescribed by the Food Security Act, to
purchase farm products free of lens (except the liens granted pursuant hereto);
provided, however, that such Borrower may contest and need not obtain the
release or termination of any lien asserted by any creditor of any seller of
such farm products, so long as it shall be contesting the same by proper
proceedings and maintain appropriate accruals and reserves therefore in
accordance with the GAAP. Upon the Lender’s request made, the Borrower agrees to
forward to the Lender promptly after receipt copies of all notices of liens and
master lists of Effective Financing Statements delivered to the Borrower
pursuant to the Food Security Act, which notices and/or lists pertain to any of
the Collateral. Upon the Lender’s request, the Borrower agrees to provide the
Lender with the names of Persons who supply the Borrower with such farm products
and such other information as the Lender may reasonably request with respect to
such Persons;




(n)

Warehouse Receipts. If any warehouse receipt or receipts in the nature of a
warehouse receipt is issued in respect of any portion of the Collateral, then
the Borrower; (i) will not permit such warehouse receipt or receipts in the
nature thereof to be “negotiable” as such term is used in Article 7 of the
Uniform Commercial Code; and (ii) will deliver all such receipts to the Lender
(or a Person designated by the Lender) within five (5) days of the Lender’s
request and from time to time thereafter. If no Event of Default exists, the
Lender agrees to deliver to such Borrower any receipt so held by the Lender upon
such Borrower’s request in connection with such sale or other disposition of the
underlying inventory, if such disposition is in ordinary course of such
Borrower’s business;




(o)

Management of Borrower. Management of the Borrower shall be maintained as set
forth on Schedule 5.01(0) hereto, unless prior written notice is provided to the
Lender of any change;




(p)

Compliance with Other Agreements. Borrower will perform in all material respects
all obligations and abide in all material respects by all covenants and
agreements contained in the following agreements: (i) any and all Long Term
Marketing Agreements; and (ii) any other Material Contracts.




(q)

Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, financing statements, control agreements,
instruments, documents and other agreements as Lender or its counsel may
reasonably request to evidence and secure the Loans and to perfect all Security
Interests;




(r)

Release of Restrictive Covenants. Borrower shall use its commercially reasonable
efforts to obtain release of the Restrictive Covenants Southwest Bluffton
Industrial Park dated June 15, 2004 and recorded with the Wells County Recorder
on June 17, 2004, as Document Number 139039;





24




--------------------------------------------------------------------------------

(s)

Construction of Project. Borrower shall:




(i)

subject to force majeure events, diligently proceed with construction of the
Project in accordance with the Plans and Specifications and in accordance with
all applicable laws and ordinance and will complete the Project on or before the
Completion Date;




(ii)

use the proceeds of all Advances solely to pay the Project Costs as specified in
the Project Sources and Uses Statement;




(iii)

use its commercially reasonable efforts to require the Contractor(s) to comply
with all rules, regulations, ordinances and laws relating to work on the
Project;




(iv)

obtain the Lender’s prior written approval of any change in the Plans and
Specifications for the Project approved by the Lender which has a cost in the
aggregate of $150,000.00 or greater. The Lender will have a reasonable time to
evaluate any requests for its approval of any changes referred to in this
paragraph. The Lender may approve or disapprove changes in its discretion,
subject to the foregoing provisions of this Section 5.01(r)(iv). If it
reasonably appears to the Lender that any change may increase the Project Costs
(in excess of any contingency budget items), the Lender may require the Borrower
to deposit additional funds with the Lender pursuant to the provisions of this
Agreement in an amount sufficient to cover the increased costs as a condition to
giving its approval;




(v)

comply with and keep in effect all necessary permits and approvals obtained from
any Governmental Authority relating to the lawful construction and operation of
the Project. The Borrower will comply in all material respects with all
applicable existing and future laws, regulations, orders, and requirements of
any Governmental Authority) judicial, or legal authorities having jurisdiction
over the Real Property or Project, and with all recorded restrictions affecting
the Real Property except for such noncompliance as will not have a Material
Adverse Effect;




(vi)

furnish to the Lender from time to time on request by the Lender, in a form
acceptable to the Lender, correct lists of all contractors and subcontractors
employed in connection with construction of the Project and true and correct
copies of all executed contracts and subcontracts which constitute Material
Contracts. The Lender may contact any contractor or subcontractor to verify any
facts disclosed in the lists, Borrower must consent to the disclosure of such
information by the contractors and subcontractors to Lender or its agents upon
Lender) s request, and Borrower must assist Lender or its agents in obtaining
such information upon Lender’s request;




(vii)

upon completion of the building foundation of the Project, deliver to the Lender
an “as-built” survey of the Real Property which: (a) sets forth the location and
exterior lines and egress and other improvements completed on the Real Property
and demonstrates compliance with all applicable setback requirements; (b)
demonstrates that the Project is entirely within the exterior boundaries of the
Real Property and any building restriction lines and does not encroach upon any
easements or rights-of-way; and (c) contains such other information as the
Lender may reasonably request;




(viii)

not purchase any materials, equipment, fixtures, or articles of personal
property placed in the Project prior to the Conversion Date under any security
agreement or other agreement where the seller reserves or purports to reserve
title or the right of removal or repossession, or the right to consider them
personal property after their incorporation in the work of construction, unless
authorized by the Lender in writing;




(ix)

provide the Lender and its representatives with access to the Real Property and
the Project at any reasonable time and upon reasonable notice to enter the Real
Property and inspect the work or construction and all materials, plans,
specifications, and other matters relating to the construction;





25




--------------------------------------------------------------------------------

(x)

pay and discharge all claims and liens for labor done and materials and services
furnished in connection with the construction of the Project. The Borrower will
have the right to contest in good faith any claim or lien, provided that it does
so diligently and without prejudice to the Lender or the ability to obtain title
insurance in the manner required by this Agreement and the Disbursing Agreement.
Upon the Lender’s request, the Borrower will promptly provide a bond, cash
deposit, or other security reasonably satisfactory to the Lender to protect the
Lender’s interest and security should the contest be unsuccessful;




(xi)

at the Lender’s request and expense prior to the Completion Date, post signs on
the Real Property for the purpose of identifying the Lender as the “Lender” in
compliance with applicable laws, ordinances and codes. At the request of the
Lender, or the participating local community banks, the Borrower will use its
best efforts to identify the Lender as the lender in publicity concerning the
Project;




(xii)

maintain in force until full payment of the builder’s risk insurance in such
amounts, form, risk coverage, deductibles, insurer, loss payable and
cancellation provisions as required by the Lender. The Lender’s approval,
however, will not be a representation of the solvency of any insurer or the
sufficiency of any amount of insurance;




(xiii)

cooperate at all times with the Lender in bringing about the timely completion
of the Project, and resolve all disputes arising during the work of construction
in a manner which will allow work to proceed expeditiously. With respect to such
disputes, the Borrower will have the right to contest in good faith claims
resulting in disputes, provided that it does so diligently and without prejudice
to the Lender. Upon the Lender’s request, the Borrower will promptly provide a
bond, cash deposit, or other security reasonably satisfactory to the Lender to
protect the Lender’s interest and security should the contest be unsuccessful;




(xiv)

pay the Lender’s and the Disbursing Agent’s reasonable out -of-pocket costs and
expenses incurred in connection with the making or disbursement of the Loans or
in the exercise of any of its rights or remedies under this Agreement, including
but not limited to title insurance and escrow charges, disbursing agent fees,
recording charges, and mortgage taxes, reasonable legal fees and disbursements,
and reasonable fees and costs for services which are not customarily performed
by the Lender’s salaried employees and are not specifically covered by the fees
charged to originate the Loan, if any. The provision of this paragraph will
survive the termination of this Agreement, the Supplements and the repayment of
the Loans;




(xv)

keep true and correct financial books and records on a cash basis for the
construction of the Project and maintain adequate reserves for all
contingencies. If required by the Lender, the Borrower will submit to the Lender
at such times as it requires (which will in no event be more often than monthly)
a statement which accurately shows the application of all funds expended to date
for construction of the Project and the source of those funds as well as the
Borrower’s best estimate of the funds needed to complete the Project and the
source of those funds. The Borrower will promptly supply the Lender with any
financial statements or other information concerning its affairs and properties
as the Lender may reasonably request, and will promptly notify the Lender of any
material adverse change in its financial condition or in the physical condition
of the Property or Project;




(xvi)

comply with the requirements of any commitment or agreement entered into by
Borrower with any Governmental Authority to assist the construction or financing
of the Real Property and/or Project and with the terms of all applicable laws,
regulations, and requirements governing such assistance;




(xvii)

indemnify and hold the Lender harmless from and against all liabilities, claims,
damages, reasonable costs, and reasonable expenses (including but not limited to
reasonable legal fees and disbursements) arising out of or resulting from any
defective workmanship or materials occurring in the construction of the Project.
Upon demand by the Lender, the Borrower will defend any action or proceeding
brought against the Lender alleging any defective workmanship or materials, or
the Lender may elect to conduct its own defense at the reasonable expense of the
Borrower. The provisions of this paragraph will survive the termination of this
Agreement and the repayment of the Loan;




(xviii)

obtain and deliver to the Lender copies of all necessary occupancy certificates
relating to the Project; and





26




--------------------------------------------------------------------------------

(t)

Mitigation Plan. Borrower shall have submitted a mitigation plan for the
encroachments of the wetlands and streams located on the Property and an
application for a permit pursuant to Section 401 Application for Authorization
to Discharge Dredged or Fill Material to Isolated Wetlands and /or Waters of the
State from the Indiana Department of Environmental Management and a permit from
the u.s. Army Corps of Engineers pursuant to Section 404 of the Clean Water Act,
and such other permits as may be required by the Indiana Department of
Environmental Management and any other governmental agencies having jurisdiction
on or before March 15, 2007, and shall use its best efforts to obtain approval
of the mitigation plan and all such permits prior to Lender making the initial
Construction Advance.




Section 5.02.

Negative Covenants. So long as any of the Loan Obligations remain unpaid (other
than contingent obligations for which no claim has been asserted) or the Lender
shall have any commitment hereunder, the Borrower will not, without the prior
written consent of the Lender:




(a)

Liens, etc. Create or suffer to exist, or permit any of its subsidiaries to
create or suffer to exist, any lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement, upon or with respect
to any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its subsidiaries to assign, any right to receive income, in each
case to secure any Debt (as defined below) of any Person, other than
(collectively referred to as “Permitted Liens”):




(i)

those described on Schedule 5.02(a) hereto and renewals and extensions on the
same or substantially the same terms and conditions and at no increase in the
debt or obligation; or




(ii)

liens or security interests which are subject to an intercreditor and
subordination agreement in form and substance reasonably acceptable to Lender in
Lender’s sole but reasonable discretion; or




(iii)

the liens or security interests of the Security Agreement and Mortgage; or




(iv)

liens (other than liens relating to environmental liabilities or ERISA) for
taxes, assessments, or other governmental charges that are not more than 30 days
overdue or, if the execution thereof is stayed, which are being contested in
good faith by appropriate proceedings diligently pursued and for which adequate
reserves have been established; or




(v)

after the Conversion Date, liens of warehousemen, carriers, landlords,
mechanics, materialmen, or other similar statutory or common law liens securing
obligations that are not yet due and are incurred in the ordinary course of
business or, if the execution thereof is stayed, which are being contested in
good faith by appropriate proceedings diligently pursued and for which adequate
reserves have been established in accordance with GAAP; or




(vi)

liens resulting from good faith deposits to secure payments of workmen’s
compensation unemployment insurance, or other social security programs or to
secure the performance of tenders, leases, statutory obligations, surety,
customs and appeal bonds, bids or contracts (other than for payment of Debt); or




(vii) any attachment or judgment lien not constituting an Event of Default; or




(viii) liens arising from filing UCC financing statements regarding leases not
prohibited by this Agreement; or




(ix)

customary offset rights of brokers and deposit banks arising under the terms of
securities account agreements and deposit agreements; or




(x)

any real estate easements and easements, covenants and encumbrances that
customarily do not affect the marketable title to real estate or materially
impair its use; or





27




--------------------------------------------------------------------------------

(b)

Distributions, etc. Declare or pay any dividends, purchase or otherwise acquire
for value any of its membership interests (units) now or hereafter outstanding,
or make any distribution of assets to its stockholders, members or general
partners as such, or permit any of its subsidiaries to purchase or otherwise
acquire for value any stock, membership interest or partnership interest of the
Borrower, provided, however, the Borrower may: (i) declare and pay dividends and
distributions payable in membership interests (units); (ii) purchase or
otherwise acquire shares of the membership interests (units) of the Borrower
with the proceeds received from the issuance of new membership interests
(units); (iii) beginning at the end of the first full fiscal year following the
Completion Date, and annually thereafter, pay an amount not to exceed, in the
aggregate, 35% of the Borrower’s immediately preceding fiscal year’s Net Income
for the payment of taxes only (“ Allowed Distributions”); (iv) pay dividends or
distributions which are immediately reinvested in the Borrower (“Reinvestment
Distributions”); (v) complete the transactions reflected on Schedule 4.01(a) and
(vi) after payment of the Excess Cash Flow Payment required by Section 2.17, if
any, and after all loan covenants are met on a post-dividend basis, pay
additional distributions in an amount up to 15% of the Borrower’s immediately
preceding fiscal year’s Net Income (“Excess Distributions”), provided, however,
that immediately prior to the proposed payment of any dividends or distributions
permitted by this Section 5.02(b), or after giving effect thereto, no Default or
Event of Default shall exist, and provided, however, that aggregate
distributions will not exceed 50% of the Borrower’s immediately preceding fiscal
year’s Net Income; or




(c)

Capital Expenditures. Except for costs identified in the Project Costs and Uses
Statement, make any investment in fixed assets in the aggregate amount of
$1,000,000.00 during any fiscal year during the term of this Agreement; or




(d)

Consolidation, Merger, Dissolution, Etc. Directly or indirectly, merge or
consolidate with any other Person or permit any other Person to merge into or
with or consolidate with the Borrower or any of its subsidiaries if Borrower is
not the surviving entity to such merger; or




(e)

Indebtedness, etc. Create, incur, assume or suffer to exist any Debt or other
indebtedness, liabilities or obligations, whether matured or unmatured,
liquidated or unliquidated, direct or contingent, joint or several, without the
prior written consent of the Lender, except: (i) the liabilities of the Borrower
to the Lender hereunder; (ii) trade accounts payable and accrued liabilities
(other than Debt) arising in the ordinary course of the Borrower’s business;
(iii) subordinated debt; and (iv) the liabilities of the Borrower described on
Schedule 5.02(a); or




(f)

Organization; Name; Chief Executive Office. Change its state of  organization,
name or the location of its chief executive office without the prior written
consent of the Lender, except that the principal office shall be moved to the
plant site when construction of the administration office is substantially
complete; or




(g)

Loans, Guaranties, etc. Make any loans or advances to (whether in cash, in-kind,
or otherwise) any Person, or directly or indirectly guaranty or otherwise assure
a creditor against loss in respect of any indebtedness, obligations or
liabilities (contingent or otherwise) of any Person; or




(h)

Subsidiaries; Affiliates. Form or otherwise acquire any subsidiary or affiliated
business, or acquire the assets of or acquire any equity or ownership interest
in any Person, unless such subsidiary, affiliate or Person executes and delivers
to the Lender: (i) a guaranty of all of the Loan Obligations, in form and
substance acceptable to the Lender in its sale but reasonable discretion; (ii)
security agreements in form substantially similar to the Security Agreement; and
(iii) such other documents and amendments to this Agreement and the other Loan
Documents as the Lender shall reasonably require; or




(i)

Transfer of Assets. Sell, lease, assign, transfer, or otherwise voluntarily
dispose of any of its assets, or permit any of its subsidiaries to sell, lease,
assign, transfer, or otherwise voluntarily dispose of any of its assets except:
(i) dispositions of inventory in the ordinary course of business; and (ii)
dispositions of: (A) obsolete or worn out equipment; (B) equipment or real
property not necessary for the operation of its business; or (C) equipment or
real property which is replaced with property of equivalent or greater value as
the property which is disposed;





28




--------------------------------------------------------------------------------

(j)

Lines of Business. Engage in any line or lines of business activity other than
the production of ethanol and related by products;




(k)

Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate or with any
director, officer or employee of the Borrower or any Affiliate, except (i)
transactions listed on Schedule 5.02(k), (ii) transactions in the ordinary
course of and pursuant to the reasonable requirements of the business of the
Borrower or any of its subsidiaries and upon fair and reasonable terms which are
fully disclosed to Lender and are no less favorable to the Borrower or such
subsidiary than would be obtained in a comparable arm’s length transaction with
a person or entity that is not an Affiliate, and (iii) payment of compensation
to directors, officers and employees in the ordinary course of business for
services actually rendered in their capacities as directors, officers and
employees, provided such compensation is reasonable and comparable with
compensation paid by companies of like nature and similarly situated.
Notwithstanding the foregoing, upon the election of Lender, no payments may be
made with respect to any items set forth in clauses (i) and (ii) of the
preceding sentence upon the occurrence and during the continuation of an Event
of Default; or




(l)

Management Fees and Compensation. Directly or indirectly pay any management
(other than management fees paid pursuant to the Project Development Agreement
between Borrower and Midwest Bio-Management, LLC), consulting or other similar
fees to any person, except legal or consulting fees paid to persons or entities
that are not Affiliates of the Borrower or its subsidiaries for services
actually rendered and in amounts typically paid by entities engaged in the
Borrower’s or such subsidiary’s business;




(m)

Material Control or Management. (i) One or more of the members of the Borrower
as of the date hereof shall fail, in the aggregate, to own, directly or
indirectly, 51% of the common (voting) membership interests in the Borrower, or
(ii) there should be any change in the chief executive officer of the Borrower,
unless within 90 days of such event a person reasonably acceptable to Lender is
appointed to such position;




(o)

Amendments to Organizational Documents. Amend its operating agreement,
management agreement or any other organizational documents in any respect
without the prior written consent of the Lender; or




(p)

Flood Insurance. Borrower shall not build, construct, place or otherwise located
any Building at any location on the Property for which flood insurance is
required under 12 C.F.R. Part 339 or other applicable U.S. or state law or
regulation without the prior written consent of the Lender and without first
obtaining flood insurance on such Building acceptable to Lender and providing
evidence thereof to the Lender in a form acceptable to Lender. For purposes of
this Section, “Building” has the meaning provided in 12 C.F.R. 339.2(c).




ARTICLE VI.

EVENTS OF DEFAULT AND REMEDIES




Section 6.01.

Events of Default. Each of the following events shall be an “Event of Default”:




(a)

The Borrower shall fail to pay any installments of principal or interest, fees,
expenses, charges or other amounts payable hereunder or under the other Loan
Documents or to make any deposit of funds required under this Agreement within
ten (10) days of when due; or




(b)

Any representation or warranty made by the Borrower, or any of its officers,
members or managers or directors under or in connection with any Loan Document
shall prove to have been incorrect in any material respect when made; or




(c)

The Borrower shall fail to perform or observe any term, covenant or agreement
contained in Sections 5.0l(d), (e), (f) or (g) or take any action as prohibited
by Section 5.02; or




(d)

The Borrower shall fail to deliver the financial statements or Compliance
Certificate under Section 5.01(c) within ten (10) days of the date due; or





29




--------------------------------------------------------------------------------

(e)

The Borrower shall fail to perform or observe any term, covenant or agreement
contained in any Loan Document (other than those listed in clauses (a) through
(d) of this Section 6.01) on its part to be performed or observed (other than
the covenants to pay the Loan Obligations) and any such failure shall remain
unremedied for thirty (30) days after written notice thereof shall have been
given to the Borrower by the Lender, provided, however, that no Event of Default
shall be deemed to exist if, within said thirty (30) day period, Borrower have
commenced appropriate action to remedy such failure and shall diligently and
continuously pursue such action until such cure is completed, unless such cure
is or cannot be completed within sixty (60) days after written notice shall have
been given; or




(f)

The Borrower shall fail to pay any indebtedness in an amount in excess of $100,
000.00 (either in any individual case or in the aggregate) excluding
indebtedness evidenced by the Notes and excluding Ordinary Trade Payable
Disputes, or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such indebtedness; or any other default
under any agreement or instrument relating to any such indebtedness, or any
other event, shall occur and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such default
or event is to cause a Material Adverse Effect or accelerate, or to permit the
acceleration of, the maturity of such indebtedness (excluding Ordinary Trade
Payable Disputes); or any such indebtedness in excess of $150,000.00 shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof
(excluding Ordinary Trade Payable Disputes); or




(g)

The Borrower shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against the Borrower seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property, and, in the case of any such proceeding instituted against it
(but not instituted by it) either such proceeding shall remain undismissed or
unstayed for a period of 30 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against it or
the appointment of a receiver, trustee, custodian or other similar official for
it or for any substantial part of its property) shall occur; or the Borrower
shall take any corporate action to authorize any of the actions set forth above
in this subsection; or




(h)

Anyone or more judgment(s) or order(s) for the payment of money in excess
of$150,000.00 in the aggregate shall be rendered against the Borrower and
either: (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order; or (ii) there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or




(i)

Without cause by Lender, any provision of any Loan Document shall for any reason
cease to be valid and binding on the Borrower or the Borrower shall so state in
writing; or




(j)

The Mortgage or the Security Agreement shall for any reason, except to the
extent permitted by the terms thereof, cease to create a valid lien, encumbrance
or security interest in any of the property purported to be covered thereby; or




(k)

The termination of any Long Term Marketing Agreement prior to its stated
expiration date, unless such Long Term Marketing Agreement is replaced by
another Long Term Marketing Agreement acceptable to the Lender, within thirty
(30) days of the termination of such Long Term Marketing Agreement; or




(l)

The Borrower dissolves, suspends, or discontinues doing business; or




(m)

Construction of the Project is halted or abandoned prior to completion for any
period of thirty (30) consecutive days for any cause which is not beyond the
reasonable control of the Borrower, its contractors and subcontractors; or





30




--------------------------------------------------------------------------------

(n)

The construction of the Project shall be delayed for any reason and for such
period that, in the reasonable judgment of the Lender, the Project will not be
completed by the Completion Date. If such delay is curable and if Borrower has
not been given a notice of a similar breach within the preceding twelve (12)
months, it may be cured (and no Event of Default will have occurred) if Borrower
cures the failure within thirty (30) days, which shall include advancing the
progress of the Project to the point that, in the reasonable judgment of the
Lender, the Project will be completed by the Completion Date; or




(o)

Any event, change or condition not referred to elsewhere in this Section 6.01
should occur which results in a Material Adverse Effect on the Borrower, any
subsidiary or any guarantor of the Borrower’s obligations hereunder; or




(p)

Any guarantee, suretyship, subordination agreement, maintenance agreement, or
other agreement furnished in connection with the Borrower’s obligations
hereunder and under any Note shall, at any time, cease to be in full force and
effect, or shall be revoked or declared null and void, or the validity or
enforceability thereof shall be contested by the guarantor, surety or other
maker thereof, or the guarantor shall deny any further liability or obligations
thereunder, or shall fail to perform its obligations thereunder, or any
representation or warranty set forth therein shall be breached, or the guarantor
shall breach or be in default under the terms of any other agreement with Lender
(including any loan agreement or security agreement); or




(q)

The loss, suspension or revocation of, or failure to renew, any franchise,
license, certificate, permit, authorization, approval or the like now held or
hereafter acquired by the Borrower or any of its subsidiaries, if such loss,
suspension, revocation or failure to renew could reasonably be expected to have
a Material Adverse Effect on the Borrower and the Project; or (ii) any
regulatory or Governmental Authority replaces the management of the Borrower or
any of its subsidiaries or assumes control over the Borrower or such subsidiary;
or




(r)

The Borrower should breach or be in default under a Material Contract in any
material respect, including any material breach or default, or any termination
shall have occurred, or any other event which would permit any party other than
the Borrower to cause a termination, or any Material Contract shall have ceased
for any reason to be in full force and effect prior to its stated or optional
expiration date;




(s)

The Borrower terminates, changes, amends or restates, without the Lender’s prior
consent any Material Contract, or any material Construction Contract;




(t)

The Borrower fails to (a) implement and maintain the stream mitigation site as
required by the U.S. Army Corps of Engineers and the Indiana Department of
Environmental Management, (b) provide and maintain such financial assurances as
may be required by the U.S. Army Corps of Engineers and the Indiana Department
of Environmental Management in conjunction with the issuance of permits pursuant
to Borrower’s Section 401 / 404 Permit Application, as amended, modified and
resubmitted from time to time, or (c) comply with all of the requirements of the
permits issued by the U.S. Army Corps of Engineers and Indiana Department of
Environmental Management;




(u)

Any enforcement action is commenced by the Indiana Department of Environmental
Management or the U.S. Army Corps of Engineers as a result of any encroachments
of the wetlands and streams located on the Property; or




(v)

There shall have been entered or docketed any order or ruling by either the
Indiana Department of Environmental Management or the U.S. Army Corps of
Engineers in connection with the plans and applications required by Section
5.01(t) of this Agreement which, in the reasonable opinion of the Lender, may
adversely impact the construction or operation of the Project and on or before
five (5) business Days following the entry of such order or ruling, the Borrower
shall have failed to deliver to the Lender an irrevocable standby letter of
credit in the amount of $1,000,000.00 issued by a financial institution
reasonably acceptable to the Lender with an expiration date of not less than
twelve months after the date of issuance and automatically renewable for
additional periods of at least twelve months which may be drawn upon by the
Lender in the event Borrower shall fail to make any payments required by this
Agreement or any of the Loan Documents. Such irrevocable standby letter of
credit shall be surrendered by Lender on or before five (5) Business Days
following Lender’s receipt of a copy a final order releasing, dismissing or
reversal of such adverse ruling or order.





31




--------------------------------------------------------------------------------

Section 6.02.

Remedies. Upon the occurrence of an Event of Default and at any time while such
Event of Default is continuing, the Lender to the extent permitted by applicable
law:




(a)

may accelerate the due date of the unpaid principal balance of the Notes, all
accrued but unpaid interest thereon and all other amounts payable under this
Agreement making such amounts immediately due and payable, whereupon the Notes,
all such interest and all such amounts shall become and be forthwith immediately
due and payable, without presentment, notice of intent to accelerate or notice
of acceleration, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to any of the
Borrower under the Federal Bankruptcy Code, the Notes, all such interest and all
such amounts shall automatically become due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower;




(b)

may withhold or direct the Disbursing Agent to withhold anyone or more Advances
in its discretion, and terminate the Lender’s obligations, if any, under this
Agreement to make any Advances whereupon the commitment and obligations of the
Lender to extend credit or to make Advances hereunder shall terminate, and no
disbursement of Loan funds by the Lender will cure any default of the Borrower,
unless the Lender agrees otherwise in writing;




(c)

may, by notice to the Borrower, obtain the appointment of a receiver to take
possession of all Collateral of the Borrower, including, but not limited to all
personal property, including all fixtures and equipment leased, occupied or used
by any of the Borrower. To the extend permitted by applicable law, Borrower
hereby irrevocably consents to the appointment of such receiver and agrees to
cooperate and assist any such receiver as reasonably requested to facilitate the
transfer of possession of the Collateral to such receiver and to provide such
receiver access to all books, records, information and documents as requested by
such receiver;




(d)

in its discretion, enter the Real Property and take any and all actions
necessary in its reasonable judgment to complete construction of the Project,
including but not limited to making changes in Plans and Specifications, work or
materials, and entering into, modifying, or terminating any contractual
arrangements, subject to the Lender’s right at any time to discontinue any work
without liability. If the Lender elects to complete the Project, except as
otherwise set forth in the Loan Documents, it will not assume any liability to
the Borrower or any other person for completing the Project or for the manner or
quality of construction of the Project, and the Borrower expressly waives any
such liability. Following the occurrence and during the continuation of an Event
of Default, the Borrower irrevocably appoints the Lender as its
attorney-in-fact, with full power of substitution, to complete the Project in
the Borrower’s name, or the Lender may elect to complete construction in its own
name. In any event, all sums expended by the Lender in completing construction
will be considered to have been disbursed to the Borrower and will be secured by
the Mortgage and any other instruments or documents securing the Loans, and any
such sums that cause the principal amount of the Loans to exceed the face amount
of the Notes will be considered to be an additional loan to the Borrower bearing
interest at the rate provided in the Notes and will be secured by the Mortgage
and any other instrument or documents securing the Loans. The Lender will not
have any obligation under the Plans and Specifications prepared for the Project,
any studies, data, and drawings with respect thereto prepared by or for
Borrower, or the contracts and agreements relating to the Plans and
Specifications, or the aforesaid studies, data, and drawings, or to the
construction of the Project unless it expressly hereafter agrees in writing. The
Lender will have the right to exercise any rights of the Borrower under those
contracts and agreements or with respect to such Plans and Specifications,
studies, data, and drawings upon any default by the Borrower under this
Agreement, and shall have such other rights and remedies with respect thereto as
are afforded a secured creditor under applicable law; and




(e)

may, by notice to the Borrower, require the Borrower to pledge to the Lender as
security for the Loan Obligations an amount in immediately available funds equal
to the then outstanding Letter of Credit Liabilities, such funds to be held in
an interest bearing cash collateral account at the Lender without any right of
withdrawal by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower or any of its
subsidiaries under the Federal Bankruptcy Code, the Borrower shall, without
notice, pledge to the Lender as security for the Loan Obligations an amount in
immediately available funds equal to the then outstanding Letter of Credit
Liabilities, such funds to be held in such an interest bearing cash collateral
account at the Lender; and





32




--------------------------------------------------------------------------------

(f)

may exercise all other rights and remedies afforded to the Lender under the Loan
Documents or by applicable law or equity.




Section 6.03.

Remedies Cumulative. Each and every power or remedy herein specifically given
shall be in addition to every other power or remedy, existing or implied, given
now or hereafter existing at law or in equity, and each and every power and
remedy herein specifically given or otherwise so existing may be exercised from
time to time and as often and in such order as may be deemed expedient by
Lender, and the exercise or the beginning of the exercise of one power or remedy
shall not be deemed a waiver of the right to exercise at the same time or
thereafter any other power or remedy. No delay or omission of Lender in the
exercise of any right or power accruing hereunder shall impair any such right or
power or be construed to be a waiver of any default or acquiescence therein.




ARTICLE VII.

MISCELLANEOUS




Section 7.01.

Amendments, etc. No amendment or waiver of any provision of any Loan Document to
which the Borrower is a party, nor any consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be agreed or
consented to by the Lender and the Borrower, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.




Section 7.02.

Notices, etc. All notices and other communications provided for under any Loan
Document shall be in writing and mailed, faxed, or delivered at the addresses
set forth below, or at such other address as such party may specify by written
notice to the other parties hereto:




If to the Borrower:

Indiana Bio-Energy, LLC

 

969 North Main Street, P.O. Box 297

 

Bluffton, IN 46714

 

Telephone: (260) 846-0011

 

Fax: (260) 353-1100

 

Attention: President

 

 

With a copy (which shall not constitute notice) to:

3800 One Indiana Square

 

Krieg DeVault LLP

 

Indianapolis, IN 46204

 

Fax: (317) 636-1507

 

Attn. John R. Kirkwood, Esq.

 

 

If to the Lender:

AgStar Financial Services, PCA

 

3555 9th Street NW Suite 400

 

Rochester MN 55903

 

Telephone: (507) 386-4242

 

Facsimile: (507) 344-5088

 

Attention: Mark Schmidt

 

 

With copies (which shall not constitute notice) to:

Gray Plant Mooty

 

1010 West St. Germain,

 

Suite 600 St. Cloud, MN 56301

 

Facsimile: (320) 252-4482

 

Attention: Phillip L Kunkel




All such notices and communications shall have been duly given and shall be
effective: (a) when delivered; (b) when transmitted via facsimile to the number
set forth above; (c) the Business Day following the day on which the same has
been delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service; or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid. Any confirmation sent by the Lender to the Borrower of any borrowing
under this Agreement shall, in the absence of manifest error, be conclusive and
binding for all purposes.





33




--------------------------------------------------------------------------------

Section 7.03.

No Waiver; Remedies. No failure on the part of the Lender to exercise, and no
delay in exercising, any right under any Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right. The remedies provided in the Loan Documents are cumulative and not
exclusive of any remedies provided by law.




Section 7.04.

Costs, Expenses and Taxes.




(a)

The Borrower agrees to pay on demand all reasonable and necessary costs and
expenses in connection with the preparation, execution, delivery, filing,
recording and administration of the Loan Documents and the other documents to be
delivered under the Loan Documents, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Lender (who may be
in-house counsel), and local counsel who may be retained by said counsel, with
respect thereto and with respect to advising the Lender as to its respective
rights and responsibilities under the Loan Documents, and all costs and expenses
(including reasonable counsel fees and expenses) for the Lender in connection
with the filing of the Financing Statements and the enforcement of the Loan
Documents and the other documents to be delivered under the Loan Documents,
including, without limitation, in the context of any bankruptcy proceedings. In
addition, the Borrower agrees to pay on demand the expenses described in Section
5.01(b). In addition, the Borrower shall pay any and all stamp and other taxes
and fees payable or determined to be payable in connection with the execution,
delivery, filing and recording of the Loan Documents and the other documents to
be delivered under the Loan Documents, and agrees to save the Lender harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes and fees.




(b)

If, due to payments made by the Borrower pursuant to Section 2.09 or due to
acceleration of the maturity of the Advances pursuant to Section 6.01 or due to
any other reason (other than payments made pursuant to Section 2.17 of this
Agreement), the Lender receives payments of principal of any Loan other than on
the 1st day of an Interest Period relating thereto, the Borrower shall pay to
the Lender on demand any amounts required to compensate the Lender for any
additional losses, costs or expenses which it may incur as a result of such
payment, including, without limitation, any loss (including loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by the Lender to fund or maintain such Loan.




(c)

Upon the request of Borrower, Lender shall provide copies of all invoices for
costs and expenses to be reimbursed by Borrower under this Agreement or under
any of the Loan Documents.




Section 7.05.

Right of Set-off. The Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law following the occurrence and only
during the continuation of an Event of Default, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Lender to or for the credit
or the account of the Borrower against any and all of the Loan Obligations,
irrespective of whether or not the Lender shall have made any demand under such
Loan Document and although deposits, indebtedness or such obligations may be
unmatured or contingent. The Lender agrees promptly to notify the Borrower after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Lender may
have.




Section 7.06.

Severability of Provisions. Any provision of this Agreement or of any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or thereof
or affecting the validity or enforceability of such provision in any other
jurisdiction.




Section 7.07.

Binding Effect; Successors and Assigns; Participations.




(a)

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign or otherwise transfer its rights hereunder or
any interest herein without the prior written consent of the Lenders.





34




--------------------------------------------------------------------------------

(b)

Provided Lender provides notice of such transfer or participation to Borrower,
Borrower agrees and consents to Lender’s sale or transfer, whether now or later,
of one or more participation interests in the Loans to one or more purchasers,
whether related or unrelated to Lender. Lender may provide, without any
limitation whatsoever, to anyone or more purchasers, or potential purchasers)
any information or knowledge Lender may have about Borrower or about any other
matter relating to the Loans, and Borrower hereby waives any rights to privacy
it may have with respect to such matters; provided, however, that any
information received by any such purchaser or potential purchaser under this
provision which concerns the personal) financial or other affairs of the
Borrower shall be received and kept by the purchaser or potential purchaser in
full confidence and will not be revealed to any other persons, firms or
organizations nor used for any purpose whatsoever other than for determining
whether or not to participate in the Loans and in accord with the rights of
Lender if a participation interest is acquired. Provided Borrower has been
provided notice by Lender of Lender’s sale of a participation interest to such
party or parties, Borrower also agrees that the purchasers of any such
participation interests will be considered as the absolute owners of such
interests in the Loans and will have all the rights granted under the
participation agreement or agreements governing the sale of such participation
interests. Borrower further waives all rights of offset or counterclaim that it
may have now or later against Lender or against any purchaser of such a
participation interest arising out of or by virtue of the participation and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower’s obligation under the Loans irrespective of the failure or insolvency
of any holder of any interests in the Loans. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.




Section 7.08.

Consent to Jurisdiction.




(a)

The Borrower hereby irrevocably submits to the jurisdiction of any Minnesota
state court or federal court over any action or proceeding arising out of or
relating to this Agreement, the Note and any instrument, agreement or document
related hereto or thereto, and the Borrower hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such Minnesota state court or federal court. The Borrower hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. The Borrower
irrevocably consents to the service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding by the
mailing of copies of such process to Borrower at its address specified in
Section 7.02. The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.




(b)

Nothing in this Section 7.08 shall affect the right of the Lender to serve legal
process in any other manner permitted by law or affect the right of the Lender
to bring any action or proceeding against the Borrower or its property in the
courts of other jurisdictions.




Section 7.09.

Governing Law. THIS AGREEMENT, THE SUPPLEMENTS AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
MINNESOTA.




Section 7.10.

Execution in Counterparts. This Agreement may be executed in any number of
counterparts and on telecopy counterparts, each of which when so executed shall
be deemed to be an original and all of which when taken together shall
constitute but one and the same agreement.





35




--------------------------------------------------------------------------------

Section 7.11.

Survival. All covenants, agreements, representations and warranties made by the
Borrower in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Advances and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that Lender may have had notice or knowledge of any Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
Loan Obligations are outstanding and unpaid (other than contingent claims for
which no claim has been asserted) and so long as the Lender has any unexpired
commitments under this Agreement or the Loan Documents. The expense
reimbursement, additional cost, capital adequacy and indemnification provisions
of this Agreement shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loan Obligations or the termination of this Agreement or any provision
hereof.




Section 7.12.

WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY IRREVOCABLY WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT TO WHICH IT IS A PARTY OR ANY INSTRUMENT OR
DOCUMENT DELIVERED THEREUNDER.




Section 7.13.

Entire Agreement. THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS
REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO
AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PAR TIES THERETO.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers and duly authorized, as of the date first above
written.




BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS MASTER LOAN
AGREEMENT, AND BORROWER AGREES TO ITS TERMS. THIS AGREEMENT IS DATED AS OF THE
DATE FIRST ABOVE STATED.




[SIGNATURE PAGE ON FOLLOWING PAGE]





36




--------------------------------------------------------------------------------




SIGNATURE PAGE TO:

MASTER LOAN AGREEMENT

by and among

INDIANA BIO-ENERGY, LLC

and

AGSTAR FINANCIAL SERVICES, PCA

Date: February 27,2007




BORROWER:

 

LENDER:

 

 

 

INDIANA BIO-ENERGY, LLC an

 

AGSTAR FINANCIAL SERVICES, PCA,

Indiana limited liability company

 

a United States instrumentality

 

 

 

 

 

/s/ Stephen J. Hogan

 

/s/ Mark Schmidt

By: Stephen J. Hogan

 

By: Mark Schmidt

Its President

 

Its Vice President










STATE OF INDIANA

)

) SS:

COUNTY OF MARION

)




Before me the undersigned, a Notary Public in and for said County and State
personally appeared Stephen J. Hogan, the President of Indiana Bio-Energy, LLC,
an Indiana limited liability company, who executed the foregoing instrument on
behalf of such entity.




Witness my hand and Notarial Seal this 27th day of February, 2007.




My Commission Expires:                              




/s/ Bradley S. Fuson

Notary Public




My county of Residence:                               







Seal

Bradley S. Fuson

State of Indiana Notary Public

Resident of Hamilton County

My Commission Expires 8/20/2014








37




--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE




TO:

AgStar Financial Services, PCA (the “Lender”)




Pursuant to that certain Master Loan Agreement dated February 27, 2007, by and
between INDIANA BIO-ENERGY, LLC, an Indiana limited liability company (the
“Borrower”), and the Lender, and any amendments thereto and extensions thereof
(the “Loan Agreement”), the undersigned hereby represents, warrants and
certifies to the Lender as follows:




1.

The financial statement(s) attached hereto are complete and correct in all
material respects and fairly present the financial condition of the Borrower as
of the date of said financial statement(s) and the result of its business
operations for the period covered thereby;




2.

Repeats and reaffirms to the Lender each and all of the representations and
warranties made by the Borrower in the Loan Agreement and the agreements
referred to therein or related thereto (except as such representations and
warranties relate to financial statements as of the date thereof, and represents
and warrants to the Lender that each and all of said warranties and
representations are true and correct as of the date hereof, except as disclosed
in writing to the Lender;




3.

No Event of Default (as that term is defined in the Loan Agreement), and no
event which with the giving of notice or the passage of time or both would
constitute an Event of Default, has occurred and is continuing as of the date
hereof; and




4.

All the calculations set forth below are made pursuant to the terms of the Loan
Agreement and are true and accurate as of the date of the attached financial
statements:




1.

Section 5.01(d) - Working Capital.

(tested annually)




(a)

Required Working Capital

(@ Completion Date $10,000,000.00)

(first fiscal year after Completion Date $12,000,000.00 & continually
thereafter)




(a)

Current Assets

$                              




(b)

Current Liabilities

$                              




Line (a) less line (b)

$                              




In Compliance

Yes           

No           




2.

Section 5.0l(e) - Tangible Net Worth.

(tested annually)




(a)

Required Tangible Net Worth

($80,000,000.00 @ Completion Date and continually thereafter)





1




--------------------------------------------------------------------------------

(b)

Actual Tangible Net Worth

$                              




(1) Total Assets

$                              

(2) Less Intangible Assets (per definition)

$                              

(3) Total Tangible Assets (line (I) minus line (2)

$                              

(4) Total Liabilities

$                              

(5) Sub Debt

$                              

(6) Tangible Net Worth

$                              

(line (3) minus line (4) plus Line 5))

$                              




In Compliance

Yes           

No           




3.

Section 5.01(f) - Owner Equity Ratio

(tested annually beginning at the end of the second fiscal year following the
Completion Date and continually thereafter)




(a)

Tangible Net Worth

$                              

(b)

Total Assets

$                              

(c)

Owner Equity Percentage

(percent of line (b) to (c)

            %




Required Percentage of 50% beginning at the end of the second fiscal year
following the Completion Date and continually thereafter




In Compliance

Yes           

No           




4.

Section 5.0l(g) - Fixed Charge Ratio

(tested annually beginning at the end of the first operating year)




(a)

EBITDA

$                              




(b)

Scheduled Principal Payments for the Loans

$                              

(c)

Scheduled Principal Payments for Subordinated Debt

$                              

(d)

Interest on the Loans

$                              

(e)

Interest on the Subordinated Debt

$                              

(f)

Distributions

$                              

(g)

Maintenance Capital Expenditures

$                              

(h)

Denominator (sum of lines (b) through (g))

$                              




Ratio of line (a) to (h)

                     to 1.00




Required Ratio of 1.25 to 1.00




In Compliance

Yes           

No           








2




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has signed and delivered this Certificate to
the Lender as of the _____ day of                          ,             .




BORROWER:




INDIANA BIO-ENERGY, LLC

an Indiana limited liability company




By                                                        

Its                                                     











3




--------------------------------------------------------------------------------

EXHIBIT B

PROJECT SOURCES AND USE STATEMENT




INDIANA BIO-ENERGY, LLC

100 MILLION GALLON NATURAL GAS

Budget from Inception to Startup




Revised 11/07/2006

 

11/7/2006

 

 

Revised

 

 

Budget

Sources:

 

 

Member equity

$

62,644,670

Member equity- Seed Capital

 

1,360,000

Grants

 

500,000

Interest income

 

595,330

Tax Increment Financing

 

-

Subordinated debt financing Solid Waste Bonds

 

22,000,000

Total equity

 

87,100,000

Line of credit

 

 

Senior debt

 

90,000,000

Total

$

177,100,000

 

 

 

Uses:

 

 

Plant Construction Costs

 

 

Plant design-build contract - Fagen

$

113,416,576

Allowance-Fagen cost increase per CCI index

 

5,000,000

Additional corn storage - IBE responsibility

 

-

Allowance for City/County Road Improvements

 

1,500;000

Administration Building

 

400,000

Office Equipment

 

100,000

Computers, Software, Network

 

180,000

Construction Performance Bond

 

-

Construction Insurance-Builders Risk

 

200,000

Capitalized Interest on Senior Debt

 

4,900,000

Capitalized Interest on bond financing

 

2,417,673

Interest on Bond

 

-

Debt Services reserve on Bond

 

2,200,000

Additional required equity for Bonds

 

482,500

Contingency on Bond

 

-

Construction Contingency

 

2,030,251

Total

$

132,827,000





1 of 4




--------------------------------------------------------------------------------

INDIANA BIO-ENERGY, LLC

100 MILLION GALLON NATURAL GAS

Budget from Inception to Startup




Revised 11/07/2006

 

11/7/2006

 

 

Revised

 

 

Budget

Site Costs

 

 

Land Acquisition

$

2,750,000

Site Engineering (survey and borings)

 

45,000

Water Discharge.

 

500,000

Site Improvements (includes Phase 1)

 

4,100,000

Hard Surface Roads

 

2,600,000

Site Maintenance

 

-

Site Utilities (includes Phase 2)

 

1,500,000

Construction manager fees

 

120,000

Permitting

 

100,000

Liquid Propane Fuel Storage

 

-

Total

$

11,715,000

 

 

 

Railroad

 

 

Mainline Rail Switch

$

440,000

Yard Rail Switches

 

360,000

Rail Track

 

4,581,818

Railroad Contingency

 

458,182

Total

$

5,840,000

 

 

 

Fire Protection/Water Supply

 

 

Fire Protection Loop

$

800,000

Fire Water Tank

 

435,000

Fire Water Pumps

 

160,000

Process Building Fire Suppression

 

360,000

Energy Center Fire Suppression

 

150,000

Water Treatment Building/Fire Pump House

 

350,000

Fire Protection

 

60,000

RO Water System w/Tank

 

2,500,000

Wells or Water System Access

 

800,000

Water Pre-Treatment System

 

500,000

Water System Pump

 

-

Drain Field & Septic Tank

 

50,000

Blowdown Pond

 

150,000

Total

$

6,315,000








2 of 4




--------------------------------------------------------------------------------

INDIANA BIO-ENERGY, LLC

100 MILLION GALLON NATURAL GAS

Budget from Inception to Startup




Revised 11/07/2006

 

11/7/2006

 

 

Revised

 

 

Budget

Rolling Stock

 

 

Used front-end loaders - 2

$

200,000

New Skid Loader

 

35,000

New Fork Lift

 

30,000

New Scissor Lift - 30 ft

 

20,000

Rail Car Mover

 

300,000

Used Pick-Ups - 2

 

50,000

Total

$

635,000

 

 

 

Financing Costs

 

 

Loan origination fees - Senior Lender

$

800,000

Commissions on financing

 

-

Bond issue costs, includes legal. Feasibility study

 

1,100,000

Bond Insurance

 

-

Bank underwriting fee

 

150,000

Bank unused commitment fee

 

-

Bank annual facility fee

 

40,000

Construction Inspections -Bank Required

 

40,000

Bank, IBE Attorney Fees

 

200,000

Title Insurance

 

70,000

Disbursement Agent Fee

 

15,000

Appraisal Cost

 

10,000

Total

$

2,425,000

 

 

 

Pre Production Period Costs

 

 

Startup Costs

 

 

Administration labor

 

340,000

Production Labor

 

250,000

Utilities

 

400,000

Training costs

 

30,000

Total

$

1,020,000

 

 

 

Total Inventory - Working Capital

 

 

Inventory- working capital

$

6,880,000

Inventory - Corn

 

3,600,000

Inventory - Ethanol & DDGS

 

3,000,000

Denaturant, chemicals, yeasts; enzymes

 

420,000

Inventory - Corn Hedged

 

-

Inventory-spare parts

 

750,000

Total

$

14,650,000








3 of 4




--------------------------------------------------------------------------------

INDIANA BIO-ENERGY, LLC

100 MILLION GALLON NATURAL GAS

Budget from Inception to Startup




Revised 11/07/2006

 

11/7/2006

 

 

Revised

 

 

Budget

Organizational Costs

 

 

Entity organization

 

 

Legal

$

30,000

Accounting

 

40,000

Miscellaneous

 

25,000

 

$

95,000

 

 

 

Cost of raising capital

 

 

Legal

$

70,000

Accounting

 

25,000

Consulting fees - Midwest

 

240,000

Printing, Power Point Presentation

 

20,000

Other

 

200,000

Contingency

 

200,000

Advertising

 

15,000

 

$

770,000

 

 

 

Operating costs

 

 

Development labor fee

$

251,000

Office labor

 

90,000

Office expense

 

97,000

Office equipment

 

5,000

Telephone

 

13,000

Internet service

 

2,000

Postage

 

15,000

Directors’ expense

 

10,000

Directors travel expense

 

20,000

SEC annual reporting

 

-

Payroll tax expense

 

10,000

401K expense

 

-

Accounting fees

 

75,000

Legal

 

100,000

Consulting fees

 

30,000

Membership fees

 

2,000

Membership meetings

 

15,000

Bank Charges

 

2,000

Depreciation

 

-

Miscellaneous

 

10,000

Donations

 

-

Dues

 

1,000

Insurance- operations

 

20.000

Insurance- D&O

 

40,000

Bond issuance costs

 

-

Bond insurance

 

-

Advertising

 

-

 

$

808,000

Organizational Cost Total

$

1,673,000

Grand Total

$

177,100,000








4 of 4




--------------------------------------------------------------------------------

Schedule 3.01(d)

Real Property




LEGAL DESCRIPTION




The following described real estate located in Wells County, Indiana:




Parcel No. 90-08-08-100-001.000-002




Part of the Northeast Quarter of Section 8, Township 26 North, Range 12 East,
Harrison Township, Wells County, Indiana, described as follows: Beginning at the
Northwest corner of said Northeast Quarter found per record witness; thence
easterly, 2229.08 feet along the north line of said Northeast Quarter to a 5/8”
rebar stake set on the westerly right-of-way line of the Norfolk and Western
Railway Company; thence southwesterly, deflecting right 111 degrees 41 minutes
PO seconds, 2861.11 feet along said westerly right-of-way line to a 5/8” rebar
stake set on the south line of said Northeast Quarter; thence westerly,
deflecting right 67 degrees 21 minutes 40 seconds, 1121.70 feet along said south
line to a 5/8” rebar stake set at the Southwest Corner of said Northeast
Quarter; thence northerly, deflecting right 89 degrees 52 minutes 40 seconds,
2677.84 feet along the west line of said Northeast Quarter to the place of
beginning. Containing 102.50 acres.




Parcel No. 90-08-08-200-001.000-010; 90-08-08-200·002.000-010




Part of the Northwest Quarter of Section 8, Township 26 North, Range 12 East,
Harrison Township, Wells County, Indiana, described as follows: .




Beginning at the Southwest corner of said Northwest Quarter found per record
witness; thence Northerly, 1208.78 feet along the West line of said Northwest
Quarter to a P.K. nail at the Southwest corner of the 17.04 acre tract described
in Deed Record 130, Page 872; thence Northeasterly, deflecting right 65 degrees
20 minutes 38 seconds, 2931.66 feet along the South line of said 17.04 acre
tract to a 5/8” rebar stake on the East line of said Northwest Quarter; thence
Southerly, deflecting right 114 degrees 57 minutes 47 seconds, 1112.76 feet
along said East line to a 5/8” rebar stake at the Southeast corner of the
Northeast Quarter of said Northwest Quarter; thence Westerly, deflecting right
90 degrees 04 minutes 33 seconds, 1329.23 feet to a 5/8” rebar stake at the
Southwest corner of the Northeast Quarter of said Northwest Quarter; thence
Southerly, deflecting left 90 degrees 13 minutes 45 seconds, 1337.85 feet to a
5/8” rebar stake at the Southeast corner of the Southwest Quarter of said
Northwest Quarter, thence Westerly, deflecting right 90 degrees 16 minutes 33
seconds, 1325.66 feet along the South line of said Northwest Quarter to the
place of beginning. Containing 70.79 acres more or less.




Parcel No. 90-08-08--300-002.000-002




Tract I: The Southeast Quarter of the Northwest Quarter of Section 8, Township
26 North, Range 12 East, Wells County, Indiana, containing 40 acres, more or
less.




Tract It The east half of the Southwest Quarter of Section 8, Township 26 North,
Range 12 East, Wells County, Indiana, containing 80 acres, more or less.




EXCEPTING THEREFROM, Part of the Southwest Quarter of Section 8, Township 26
North, Range 12 East, Harrison Township, Wells County, Indiana, described as
follows: Starting at the southeast corner of said Southwest Quarter found per
record Witness; thence westerly, 451.42 feet along the south line of said
Southwest Quarter to a P.K. nail which shall be the place of beginning; thence
continuing westerly, 253.58 feet along said south line, to a P.K. nail; thence
northerly, deflecting right 90 degrees 00 minutes 00 seconds, 280.00 feet to a
5/8” rebar stake; thence easterly, deflecting right 90 degrees 00 minutes 00
seconds, 253.58 feet parallel with the south line of said Southwest Quarter to a
5/8” rebar stake; thence southerly, deflecting right 90 degrees 00 minutes 00
seconds, 280.00 feet to the place of beginning. Containing 1.63 acres, more or
less.




Containing in all 118.37 acres, after exception.











--------------------------------------------------------------------------------

Parcel No. 90·08-08-400-027.000-010




Part of the Northwest Quarter of Section B, Township 26 North, Range 12 East,
Harrison Township, Wells




County, Indiana, described as follows:




Starting at the northwest corner of said Northwest Quarter; thence southerly,
1185.11 feet, along the west line of said Northwest Quarter to its intersection
with the southerly right-of-way line of the Norfolk and Western Railway Company,
which shall be the place of beginning; thence northeasterly, deflecting left 114
degrees 39 minutes 22 seconds, 2804.95 feet, along said right-or-way line to the
north line of said Northwest Quarter; thence easterly, deflecting right 24
degrees 59 minutes 26 seconds, 116.37 feet, along said north line to the
northeast corner of said Northwest Quarter; thence southerly, deflecting right
89 degrees 58 minutes 17 seconds, 226.16 feet, along the east line of said
Northwest Quarter; thence southwesterly, deflecting right 65 degrees 02 minutes
17 seconds, 2931.66 feet, parallel with the southerly right-at-way line of the
Norfolk and Western Railway Company to the west line of said Northwest Quarter;
thence northerly, deflecting right 114 degrees 39 minutes 22 seconds, 279.69
feet, along said west line to the place of beginning. Containing 17.04 acres.




Parcel No. 90-08-08-200-001.000-010; 90-l8-08-200-002.000-010




Part of the Northwest Quarter of Section 8, Township 26 North, Range 12 East,
Harrison Township, Wells County, Indiana, described as follows:




Beginning at the Southwest corner of said Northwest Quarter found per record
witness; thence Northerly, 1208.78 feet along the West line of said Northwest
Quarter to a P. K. nail at the Southwest corner of the 17.04 acre tract
described in Deed Record 130, Page 872; thence Northeasterly, deflecting right
65 degrees 20 minutes 38 seconds, 2931.66 feet along the South line of said
17.04 acre tract to a 5/8” rebar stake on the East tine of said Northwest
Quarter; thence Southerly, deflecting right 114 degrees 57 minutes 47 seconds,
1112.76 feet along said East line to a 5/8” rebar stake at the Southeast corner
of the Northeast Quarter of said Northwest Quarter; thence Westerly, deflecting
right 90 degrees 04 minutes 33 seconds, 1329.23 feet to a 5/8” rebar stake at
the Southwest corner of the Northeast Quarter at said Northwest Quarter; thence
Southerly, deflecting left 90 degrees 13 minutes 45 seconds, 1337.85 feet to a
5/8” rebar stake at the Southeast corner of the Southwest Quarter of said
Northwest Quarter; thence Westerly, deflecting right 90 degrees 16 minutes 33
seconds, 1325.66 feet along the South tine of said Northwest Quarter to the
place of beginning. Containing 70.79 acres more or less.




Parcel No. 90-08-08-300-l01.000·002




Part of the Southwest Quarter of Section 8, Township 26 North, Range 12 East,
Harrison Township, Wells County, Indiana, described as follows: Starting at the
southeast corner of said Southwest Quarter found per record witness; thence
westerly, 451.42 feet along the south line of said Southwest Quarter to a P. K.
nail which shall be the place of beginning; thence continuing westerly, 253.58
feet along said south line, to a P. K. nail; thence northerly, deflecting right
90 degrees 00 minutes 00 seconds, 280.00 feet to a 5/8” rebar stake; thence
easterly, deflecting right 90 degrees 00 minutes 00 seconds, 253.58 feet
parallel with the south line of said Southwest Quarter to a 5/8” rebar stake;
thence southerly, deflecting right 90 degrees 00 minutes 00 seconds, 280.00 feet
to the place of beginning. Containing 1.63 acres, more or less.




Parcel No. 90-08-08-300-006.000-010




THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26 NORTH,
RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, CONTAINING 40A6 ACRES.




Parcel No. 90-08-08-300-004.000.010




ALSO: THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26
NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, CONTAINING 40.40
ACRES.











--------------------------------------------------------------------------------

EXCEPTING THEREFROM: PART OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26
NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, DESCRIBED AS
FOLLOWS:




BEGINNING AT THE SOUTHWEST CORNER OF SAID SOUTHWEST QUARTER FOUND PER RECORD
WITNESS; THENCE NORTHERLY, 527.00 FEET ALONG THE WEST LINE OF SAID SOUTHWEST
QUARTER TO A P.K. NAIL; THENCE EASTERLY, DEFLECTING RIGHT 90 DEGREES 00 MINUTES
16 SECONDS, 655.00 FEET PARALLEL WITH THE SOUTH LINE OF SAID SOUTHWEST QUARTER
TO A 5/8” REBAR STAKE; THENCE SOUTHERLY, DEFLECTING RIGHT 89 DEGREES 59 MINUTES
44 SECONDS, 527.00 FEET PARALLEL WITH THE WEST LINE OF SAID SOUTHWEST QUARTER TO
A P.K. NAIL ON THE SOUTH LINE OF SAID SOUTHWEST QUARTER; THENCE WESTERLY,
DEFLECTING RIGHT 90 DEGREES 00 MINUTES 16 SECONDS, 655.00 FEET ALONG SAID SOUTH
LINE TO THE PLACE OF BEGINNING. CONTAINING 7.92 ACRES.




CONTAINING AFTER SAID EXCEPTION 32.48 ACRES.




Parcel No. 90-08-08-400-004.000-002




Commencing at the southwest corner of the southeast quarter of section eight
(8), in township 26 north, range 12 east, and running thence north 1324.70 feet
to the northwest corner of the south half of said quarter, thence east 558.20
feet to the west line of the right of way of the Ft Wayne, Cincinnati and
Louisville railroad company, thence in a southwesterly direction along the west
line of said Railroad right of way a distance of 1437.50 feet to the south line
of said Section 8, thence west 12 feet to the place of beginning, containing
8.67 acres.




Parcel No. 90-0B-08-40Q.-020.000-002




PART OF THE NORTH HALF OF THE SOUTHEAST QUARTER OF SECTION 8, TOWNSHIP 26 NORTH,
RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, DESCRIBED AS FOLLOWS:




STARTING AT THE NORTHEAST CORNER OF SAID SOUTHEAST QUARTER FOUND PER RECORD
WITNESS; THENCE WESTERLY, 1528.71 FEET ALONG THE NORTH LINE OF SAID SOUTHEAST
QUARTER TO THE WESTERLY RIGHT-Of-WAY LINE Of THE NORFOLK & WESTERN RAILROAD,
WHICH SHALL BE THE PLACE OF BEGINNING; THENCE SOUTHWESTERLY, DEFLECTING LEFT 67
DEGREES 21 MINUTES 32 SECONDS, 617.57 FEET ALONG SAID WESTERLY RIGHT-Of-WAY
LINE; THENCE SOUTHWESTERLY, DEFLECTING RIGHT 00 DEGREES 02 MINUTES 05 SECONDS,
816.82 FEET ALONG SAID WESTERLY RIGHT-OF-WAY LINE TO THE SOUTH LINE OF THE NORTH
HALF Of SAID SOUTHEAST QUARTER; THENCE WESTERLY, DEFLECTING RIGHT 67 DEGREES 09
MINUTES 58 SECONDS, 565.65 FEET ALONG THE SOUTH LINE OF THE NORTH HALF OF SAID
SOUTHEAST QUARTER TO THE WEST LINE OF SAID SOUTHEAST QUARTER; THENCE NORTHERLY,
DEFLECTING RIGHT 90 DEGREES 03 MINUTES 19 SECONDS, 1325.61 FEET ALONG THE WEST
LINE OF SAID SOUTHEAST QUARTER TO THE NORTHWEST CORNER OF SAID SOUTHEAST
QUARTER; THENCE EASTERLY, DEFLECTING RIGHT 90 DEGREES 07 MINUTES 21 SECONDS,
1120.66 FEET ALONG THE NORTH LINE OF SAID SOUTHEAST QUARTER TO THE PLACE OF
BEGINNING. CONTAINING 25.64 ACRES MORE OR LESS.




NOW KNOWN AS




PARCEL 1:




PART OF SECTION 8, TOWNSHIP 26 NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS
COUNTY, INDIANA, DESCRIBED AS FOLLOWS;











--------------------------------------------------------------------------------

BEGINNING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER OF SAID SECTION 8;
THENCE NORTH 00 DEGREES 09 MINUTES 53 SECONDS WEST, (ASSUMED AND THE BASIS FOR
THESE BEARINGS), 1488.47 FEET ALONG THE WEST LINE OF SAID NORTHWEST QUARTER TO
THE SOUTHERLY RIGHT-Of-WAY LINE OF THE NORFOLK AND SOUTHERN RAILROAD; THENCE
NORTH 65




DEGREES 10 MINUTES 45 SECONDS EAST, 2804.95 FEET ALONG SAID SOUTHERLY
RIGHT-OF-WAY LINE TO THE NORTH LINE OF SAID NORTHWEST QUARTER; THENCE SOUTH 89
DEGREES 49 MINUTES 48 SECONDS EAST 116.37 FEET ALONG SAID NORTH LINE TO THE
NORTHWEST CORNER OF THE NORTHEAST QUARTER OF SAID SECTION 8; THENCE SOUTH 88
DEGREES 46 MINUTES 46 SECONDS EAST, 2227.06 FEET ALONG THE NORTH LINE OF SAID
NORTHEAST QUARTER TO THE WESTERLY RIGHT-OF-WAY LINE OF THE NORFOLK AND SOUTHERN
RAILROAD; THENCE SOUTH 22 DEGREES 53 MINUTES 10 SECONDS WEST, 3478.34 FEET ALONG
SAID WESTERLY RIGHT-OF-WAY LINE; THENCE SOUTH 22 DEGREES 55 MINUTES 15 SECONDS
WEST, 2255.13 FEET ALONG SAID WESTERLY RIGHT-OF-WAY LINE TO THE SOUTH LINE OF
THE SOUTHEAST QUARTER OF SAID SECTION 8; THENCE SOUTH 89 DEGREES 54 MINUTES 33
SECONDS WEST, 8.77 FEET ALONG THE SOUTH LINE OF SAID SOUTHEAST QUARTER TO THE
SOUTHEAST CORNER OF THE SOUTHWEST QUARTER OF SAID SECTION 8; THENCE NORTH 90
DEGREES 00 MINUTES 00 SECONDS WEST, 1322.25 FEET ALONG THE SOUTH LINE OF SAID
SOUTHWEST QUARTER TO THE SOUTHWEST CORNER OF THE EAST HALF OF SAID SOUTHWEST
QUARTER; THENCE NORTH 00 DEGREES 04 MINUTES 08 SECONDS, EAST, 2657.35 FEET ALONG
THE WEST LINE OF THE EAST HALF OF SAID SOUTHWEST QUARTER TO THE NORTH LINE OF
SAID SOUTHWEST QUARTER; THENCE NORTH 89 DEGREES 44 MINUTES 08 SECONDS WEST,
1325.66 FEET ALONG SAID NORTH LINE TO THE PLACE OF BEGINNING. CONTAINING 346.08
ACRES MORE OR LESS.




PARCEL 2:




Tract 1:




THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26 NORTH,
RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, CONTAINING 40.46 ACRES.




Tract 2:




ALSO: THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26
NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, CONTAINING 40.40
ACRES.




EXCEPTING THEREFROM: PART OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26
NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, DESCRIBED AS
FOLLOWS:




BEGINNING AT THE SOUTHWEST CORNER OF SAID SOUTHWEST QUARTER FOUND PER RECORD
WITNESS; THENCE NORTHERLY, 527.00 FEET ALONG THE WEST LINE OF SAID SOUTHWEST
QUARTER TO A PK NAIL; THENCE EASTERLY, DEFLECTING RIGHT90 DEGREES 00 MINUTES 16
SECONDS, 655.00 FEET PARALLEL WITH THE SOUTH LINE OF SAID SOUTHWEST QUARTER TO A
5/8” REBAR STAKE: THENCE SOUTHERLY, DEFLECTING RIGHT 89 DEGREES 59 MINUTES 44
SECONDS, 527.00 FEET PARALLEL WITH THE WEST LINE OF SAID SOUTHWEST QUARTER TO A
P.K. NAIL ON THE SOUTH LINE OF SAID SOUTHWEST QUARTER; THENCE WESTERLY,
DEFLECTING RIGHT 90 DEGREES 00 MINUTES 16 SECONDS, 655.00 FEET ALONG SAID SOUTH
LINE TO THE PLACE OF BEGINNING. CONTAINING 7.92 ACRES.




CONTAINING AFTER SAID EXCEPTION 32.48 ACRES














--------------------------------------------------------------------------------




Schedule 4.01(a)

Description of Certain Transactions Related to the Borrowers’ Stock




The Borrower has entered into a Project Management and Development Agreement
with Midwest Bio Management LLC pursuant to which it has granted to each of
Stephen J, Hogan and Troy D. Flowers an option to purchase additional membership
units of the Borrower in an amount equal to 2 1/2% of the membership units
outstanding at the time of closing the loan with AgStar Financial Services, PCA,
for an option price of $100 per unit. Additionally, the Borrower has granted
options to purchase additional membership units to the following persons and in
the following amounts: Bonnie S. Jones -1 unit; Bruce Barger-1 unit; and David
C. Dale- 3 units, all of such options being exercisable at a price of $1.00 per
unit.











--------------------------------------------------------------------------------




Schedule 4.01(1)

Description of Certain Threatened Actions, etc.




On March 3, 2006, the Borrower terminated a Financial Consulting Agreement
(“FCA”) between the Borrower and Corporate Financial Associates, LLC (“CFA”) and
its principal, Mr. Charles A. Spillman, CPA. The FCA was for consulting services
to be performed for the securing of equity and debt financing for the Borrower’s
proposed ethanol plant in Bluffion, Indiana. The Borrower terminated the FCA on
two bases:




1.

It was not enforceable because neither CFA nor Mr. Spillman was a licensed
broker to sell securities, and therefore could not perform an illegal contract;




2.

FCA and Mr. Spillman did not perform under the terms of the FCA, thereby
delaying the commencement of the Borrower’s project and increasing its ultimate
costs.




On March 13, 2006, CFA and Mr. Spillman, by their counsel, requested the
Borrower to rescind the termination which the Borrower refused to do. On April
12, 2006 and July 14, 2006, counsel for CFA threatened to sue the company. On
July 27, the Borrower replied to CFA and its counsel that the Borrower has been
significantly damaged by CFA and Mr. Spillman’s actions, and forwarded to them a
draft of Demand for Arbitration in the event that CFA made any further overtures
toward litigation. The Borrower has heard nothing from CFA or its counsel since
the July 27 letter. No claim has been formally asserted by either side pursuant
to any arbitration tribunal or in a court of competent jurisdiction. The amount
of monetary damages sought by CFA is unknown. At this point, absent the filing
of any formal action and absent any discovery we are unable to offer any
evaluation as to the likelihood of a favorable or unfavorable outcome, or to
estimate amount of any potential loss to the Borrower.











--------------------------------------------------------------------------------




Schedule 4.01(k)

Location of Inventory and Farm Products; Third Parties in, Possession; Crops




1441 South Adams, PO Box 297, Bluffton, Indiana 46714

969 North Main, PO Box 297, Bluffton, Indiana 46714











--------------------------------------------------------------------------------




Schedule 4.01(1)

Office Locations; Fictitious Names; Etc.




969 North Main Street, P.O. Box 297, Bluffton, Indiana 46714







Office of President and CEO




55 South State Avenue, Suite 315, Indianapolis, Indiana 46201











--------------------------------------------------------------------------------

Schedule 4.01(p)

Intellectual Property







(see attached)

















--------------------------------------------------------------------------------

EXHIBIT D




ICM License Agreement




THIS LICENSE AGREEMENT (this “License Agreement”) is entered into and made
effective as of the 6th day of December, 2006 (“Effective Date”) by and between
Indiana Bio-Energy, LLC, an Indiana limited liability company (“OWNER”), and
ICM, Inc., a Kansas corporation (“ICM’’).




WHEREAS, OWNER has entered into that certain Design-Build Lump Sum Contract
dated December 6, 2006 (the “Contract”) with Fagen, Inc., a Minnesota
corporation (“Fagen’’), under which Fagen is to design and construct a one
hundred (100) million gallon per year ethanol plant for OWNER to be located in
or near Bluffton, Indiana (the “Plant”);




WHEREAS, ICM has granted Fagen the right to use certain proprietary technology
and information of ICM in the design and construction of the Plant; and




WHEREAS, OWNER desires from ICM, and ICM desires to grant to OWNER, a license to
use such proprietary technology and information in connection with OWNER’s
ownership, operation, maintenance and repair of the Plant, all upon the terms
and conditions set forth herein;




NOW, THEREFORE, the parties, in consideration of the foregoing premises and the
mutual promises contained herein and for other good and valuable consideration
receipt of which is hereby acknowledged, agree as follows:




1.

Upon substantial completion of the Plant by Fagen pursuant to the terms of the
Contract or, if later, payment by OWNER of all amounts due and owing to Fagen
under the Contract, ICM grants to OWNER a limited license to use the Proprietary
Property (hereinafter defined) solely in connection with the ownership,
operation, maintenance and repair of the Plant, subject to the limitations
provided herein (the “Purpose”).




2.

The “Proprietary Property” means, without limitation, documents, Operating
Procedures (hereinafter defined), materials and other information that are
furnished by ICM to OWNER in connection with the Purpose, whether orally,
visually, in writing, or by any other means, whether tangible or intangible,
directly or indirectly (including, without limitation, through Fagen) and in
whatever form or medium including, without limitation, the design, arrangement,
configuration, and specifications of (i) the combinations of distillation,
evaporation, and alcohol dehydration equipment (including, but not limited to,
pumps, vessels, tanks, heat exchangers, piping, valves and associated electronic
control equipment) and all documents supporting those combinations; (ii) the
combination of the distillers grain drying (DGD), and heat recovery steam
generation (HRSG) equipment (including, but not limited to, pumps, vessels,
tanks, heat exchangers, piping and associated electronic control equipment) and
all documents supporting those combinations; and (iii) the computer system,
known as the distributed control system (DCS and/or PLC) (including, but not
limited to, the software configuration, programming, parameters, set points,
alarm points, ranges, graphical interface, and system hardware connections) and
all documents supporting that system. The “Operating Procedures” means, without
limitation, the process equipment and specifications manuals, standards of
quality, service protocols, data collection methods, construction
specifications, training methods, engineering standards and any other
information prescribed by ICM from time to time concerning the Purpose.
Proprietary Property shall not include any information or materials that OWNER
can demonstrate by clear and convincing written evidence: (i) was lawfully in
the possession of OWNER prior to disclosure by ICM or Fagen; (ii) was in the
public domain prior to disclosure by ICM or Fagen; (iii) was disclosed to OWNER
by a third party other than Fagen having the legal right to possess and disclose
such information or materials; or (iv) after disclosure by ICM or Fagen comes
into the public domain through no fault of OWNER or its members, directors,
officers, employees, agents, contractors, consultants or other representatives
(hereinafter collectively referred to as “Representatives”). Information and
materials shall not be deemed to be in the public domain merely because such
information is embraced by more general disclosures in the public domain, and
any combination of features shall not be deemed to be within the foregoing
exceptions merely because individual features are in the public domain if the
combination itself and its principles of operation are not in the public domain.





Indiana Bio-Energy, LLC

D-1

December 6, 2006







--------------------------------------------------------------------------------

3.

OWNER shall not use the Proprietary Property for any purpose other than the
Purpose. OWNER shall not use the Proprietary Property in connection with any
expansion or enlargement of the Plant. ICM and its Representatives shall have
the express right at any time to enter upon the premises of the Plant to inspect
the Plant and its operation to ensure that OWNER is complying with the terms of
this License Agreement.




4.

OWNER’s failure to materially comply with the Operating Procedures shall void
all guarantees, representations and warranties, whether expressed or implied, if
any, that were given by ICM to OWNER, directly or indirectly through Fagen,
concerning the performance of the Plant that ICM reasonably determines are
materially affected by OWNER’s failure to materially comply with such Operating
Procedures. OWNER agrees to indemnify, defend and hold harmless ICM, Fagen and
their respective Representatives from any and all losses, damages and expenses
including, without limitation, reasonable attorneys’ fees resulting from,
relating to or arising out of Owner’s or its Representatives’ (a) failure to
materially comply with the Operating Procedures or (b) negligent use of the
Proprietary Property.




5.

Any and all modifications to the Proprietary Property made by OWNER or its
Representatives shall be the property of ICM. OWNER shall promptly notify ICM of
any such modification and OWNER agrees to assign all right, title and interest
in such modification to ICM; provided, however, OWNER shall retain the right, at
no cost, to use such modification in connection with the Purpose.




6.

ICM has the exclusive right and interest in and to the Proprietary Property and
the goodwill associated therewith. OWNER will not, directly or indirectly,
contest ICM’s ownership of the Proprietary Property. OWNER’s use of the
Proprietary Property does not give OWNER any ownership interest or other
interest in or to the Proprietary Property except for the limited license
granted to OWNER herein.




7.

OWNER shall pay no license fee or royalty to ICM for OWNER’s use of the
Proprietary Property pursuant to this License Agreement, the consideration for
the limited license granted herein is certain payments by Fagen to ICM which is
funded by and included in the amounts payable by OWNER to Fagen for the
construction of the Plant under the Contract.




8.

OWNER may not assign the limited license granted herein, in whole or in part,
without the prior written consent of ICM which will not be unreasonably withheld
or delayed. Prior to any assignment, OWNER shall obtain from such assignee a
written instrument, in form and substance reasonably acceptable to ICM, agreeing
to be bound by all the terms and provisions of this License Agreement. Any
assignment of this License Agreement shall not release OWNER from (i) its duties
and obligations hereunder concerning the disclosure and use of the Proprietary
Property by OWNER or its Representatives, or (ii) damages to ICM resulting from,
or arising out of. a breach of such duties or obligations by OWNER or its
Representatives. ICM may assign its right, title and interest in the Proprietary
Property, in whole or part, subject to the limited license granted herein.





Indiana Bio-Energy, LLC

D-2

December 6, 2006







--------------------------------------------------------------------------------

9.

The Proprietary Property is confidential and proprietary. OWNER shall keep the
Proprietary Property confidential and shall use all reasonable efforts to
maintain the Proprietary Property as secret and confidential for the sole use of
OWNER and its Representatives for the Purpose. OWNER shall retain all
Proprietary Property at its principal place of business and/or the Plant. OWNER
shall not at any time without ICM ‘s prior written consent, copy, duplicate,
record, or otherwise reproduce the Proprietary Property, in whole or in part, or
otherwise make the same available to any unauthorized person provided, OWNER
shall be permitted to copy, duplicate or otherwise reproduce the Proprietary
Property in whole or in part in connection with, and to the extent it is
necessary and essential for, the Purpose so long as all such copies, duplicates
or reproductions are kept at its principal place of business and/or the Plant
and are treated the same as any other Proprietary Property. OWNER shall not
disclose the Proprietary Property except to its Representatives who are directly
involved with the Purpose, and even then only to such extent as is necessary and
essential for such Representative’s involvement. OWNER shall inform such
Representatives of the confidential and proprietary nature of such information
and, if requested by ICM, OWNER shall obtain from such Representative a written
instrument, in form and substance reasonably acceptable to ICM, agreeing to be
bound by all of the terms and provisions of this License Agreement to the same
extent as OWNER. OWNER shall make all reasonable efforts to safeguard the
Proprietary Property from disclosure by its Representatives to anyone other than
permitted hereby. OWNER shall notify ICM immediately upon discovery of any
unauthorized use or disclosure of the Proprietary Property, or any other breach
of this License Agreement by OWNER or its Representatives, and shall cooperate
with ICM in every reasonable way to help ICM regain possession of the
Proprietary Property and prevent its further unauthorized use or disclosure. In
the event that OWNER or its Representatives are required by law to disclose the
Proprietary Property, OWNER shall provide ICM with prompt written notice of same
so that ICM may seek a protective order or other appropriate remedy. In the
event that such protective order or other appropriate remedy is not obtained,
OWNER or its Representatives will furnish only that portion of the Proprietary
Property which in the reasonable opinion of its or their legal counsel is
legally required and will exercise its reasonable efforts to obtain reliable
assurance that the Proprietary Property so disclosed will be accorded
confidential treatment.




10.

OWNER agrees to indemnify ICM for any and all damages (including, without
limitation, reasonable attorneys’ fees) arising out of or resulting from any
unauthorized disclosure or use of the Proprietary Property by OWNER or its
Representatives. OWNER agrees that ICM would be irreparably damaged by reason of
a violation of the provisions contained herein and that any remedy at law for a
breach of such provisions would be inadequate. OWNER agrees that ICM shall be
entitled to seek injunctive or other equitable relief in a court of competent
jurisdiction against OWNER or its Representatives for any unauthorized
disclosure or use of the Proprietary Property without the necessity of proving
actual monetary loss or posting any bond. It is expressly understood that the
remedy described herein shall not be the exclusive remedy of ICM for any breach
of such covenants, and ICM shall be entitled to seek such other relief or
remedy, at law or in equity, to which it may be entitled as a consequence of any
breach of such duties or obligations.




11.

The duties and obligations of OWNER under this License Agreement, and all
provisions relating to the enforcement of such duties and obligations shall
survive and remain in full force and effect notwithstanding any termination or
expiration of the Contract or this License Agreement.




12.

ICM may terminate this License Agreement upon written notice to OWNER if OWNER
willfully or wantonly (a) uses the Proprietary Property for any purpose, or (b)
discloses the Proprietary Property to anyone, in each case other than permitted
herein. Upon termination of this License Agreement, OWNER shall cease using the
Proprietary Property for any purpose (including the Purpose) and. upon request
by ICM, shall promptly return to ICM all documents or other materials in OWNER)
s or its Representatives’ possession that contain Proprietary Property in
whatever format, whether written or electronic, including any and all copies or
reproductions of the Proprietary Property. OWNER shall permanently delete all
such Proprietary Property from its computer hard drives and any other electronic
storage medium (including any backup or archive system). OWNER shall deliver to
ICM a written certificate which certifies that all electronic copies or
reproductions of the Proprietary Property have been permanently deleted.





Indiana Bio-Energy, LLC

D-3

December 6, 2006







--------------------------------------------------------------------------------

13.

The laws of the Stale of Kansas, United States of America (or US), shall govern
the validity of the provisions contained herein, the construction of such
provisions, and the interpretation of the rights and duties of the parties. Any
legal action brought to enforce or construe the provisions of this License
Agreement shall be brought in the federal or state courts located in Wichita,
Kansas, and the parties agree to and hereby submit to the exclusive jurisdiction
of such courts and agree that they will not invoke the doctrine of forum non
conveniens or other similar defenses in any such action brought in such courts.
Notwithstanding the foregoing, nothing in this License Agreement will affect any
right ICM may otherwise have to bring any action or proceeding relating to this
License Agreement against OWNER or its properties in the courts of any
jurisdiction. In the event the Plant is located in, or OWNER is organized under
the laws of, a country other than the US, OWNER hereby specifically agrees that
any injunctive or other equitable relief granted by a court located in the State
of Kansas, US, or any award. by a court located in the State of Kansas, shall be
specifically enforceable as a foreign judgment in the country in which the Plant
is located, OWNER is organized or both, as the case may be, and agrees not to
contest the validity of such relief or award in such foreign jurisdiction,
regardless of whether the laws of such foreign jurisdiction would otherwise
authorize such injunctive or other equitable relief, or award.




14.

OWNER hereby agrees to waive all claims against ICM and ICM’s Representatives
for any consequential damages that may arise out of or relate to this License
Agreement, the Contract or the Proprietary Property whether arising in contract,
warranty, tort (including negligence), strict liability or otherwise, including
but not limited to losses of use, profits, business, reputation or financing.
OWNER further agrees that the aggregate recovery of OWNER and Fagen (and
everyone claiming by or through OWNER and Fagen), as a whole, against ICM and
ICM’s Representatives, collectively, for any and all claims that arise out of,
relate to or result from this License Agreement, the Proprietary Property or the
Contract, whether arising in contract, warranty, tort (including negligence),
strict liability or otherwise, shall not exceed One Million US Dollars
($1,000,000).




15.

The terms and conditions of this License Agreement constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede any prior understandings, agreements or representations by or between
the parties, written or oral. Any rule of construction to the effect that any
ambiguity is to be resolved against the drafting party shall not be applicable
in the Indiana Bio-Energy, LLC interpretation of this License Agreement. This
License Agreement may not be modified or amended at any time without the written
consent of the parties.




16.

All notices, requests, demands reports, statements or other communications
(herein referred to collectively as “Notices”) required to be given hereunder or
relating to this License Agreement shall be in writing and shall be deemed to
have been duly given if transmitted by personal delivery or mailed by certified
mail, return receipt requested, postage prepaid, to the address of the party as
set forth below. Any such Notice shall be deemed to be delivered and received as
of the date so delivered, if delivered personally. or as of the third business
day following the day sent, if sent by certified mail. Any party may, at any
time, designate a different address to which Notices shall be directed by
providing written notice in the manner set forth in this paragraph.




17.

In the event that any of the terms. conditions, covenants or agreements
contained in this License Agreement, or the application of any thereof, shall be
held by a court of competent jurisdiction to be invalid, illegal or
unenforceable, such term, condition, covenant or agreement shall be deemed void
ab initio and shall be deemed severed from this License Agreement. In such
event, and except if such determination by a court of competent jurisdiction
materially changes the rights, benefits and obligations of the parties under
this License Agreement, the remaining provisions of this License Agreement shall
remain unchanged unaffected and unimpaired thereby and, to the extent possible,
such remaining provisions shall be construed such that the purpose of this
License Agreement and the intent of the parties can be achieved in a lawful
manner.




18.

The duties and obligations herein contained shall bind, and the benefits and
advantages shall inure to, the respective successors and permitted assigns of
the parties hereto.





Indiana Bio-Energy, LLC

D-4

December 6, 2006







--------------------------------------------------------------------------------

19.

The waiver by any party hereto of the breach of any term, covenant agreement or
condition herein contained shall not be deemed a waiver of any subsequent breach
of the same or any other term, covenant, agreement or condition herein, nor
shall any custom. practice or course of dealings arising among the parties
hereto in the administration hereof be construed as a waiver or diminution of
the right of any party hereto to insist upon the strict performance by any other
party of the terms, covenants, agreement and conditions herein contained.




20.

In this License Agreement, where applicable, (i) references to the singular
shall include the plural and references to the plural shall include the
singular, and (ii) references to the male, female, or neuter gender shall
include references to all other such genders where the context so requires.

December 6, 2006.







IN WITNESS WHEREOF, the parties hereto have executed this License Agreement, the
Effective Date of which is indicated on page 1 of this License Agreement




OWNER:

 

ICM:

 

 

 

INDIANA BIO-ENERGY, LLC an

 

ICM, Inc.

 

 

 

By:

/s/

 

By:

/s/

Title:

Chairman

 

Title:

President and CEO

Date Signed:

12/06/2006

 

Date Signed:

12/14/2006

 

 

 

Address for giving notices:

 

Address for giving notices:

 

 

 

969 North Main Street

 

301 N First Street

P.O. Box 297

 

Colwich, KS 67030

Bluffton, IN 46714

 

 








Indiana Bio-Energy, LLC

D-5

December 6, 2006







--------------------------------------------------------------------------------

Schedule 4.01(t)

Environmental Compliance




(See attached)














Confidential- Attachment A




--------------------------------------------------------------------------------







October 6, 2005




Attn: Troy Flowers

Midwest Bio Management

(Project: Indiana Bio Energy)

Troyflowers@hotmail.com

317-638-2306




Subject: Environmental Permitting Proposal for a 100 MM GPY Ethanol

Manufacturing Plant (gas, 100% DDGS) in Bluffton, IN




Dear Mr. Flowers:




Per your request for assistance in securing state approval to start
construction, the attached is my estimate to prepare the appropriate
environmental applications and plans for a selected site. You will be required
to obtain other local permits in order to start construction – this proposal is
strictly for environmental permitting. All billing will be on a Time & Material
basis at the following rates:




Personnel

Rate

Engineering Specialist I

$150 per hour

Process Engineer I

$150 per hour

Engineering Specialist II

$110 per hour

Designer II

$70 per hour

Administrative

$46 per hour




ICM’s billing for time is based on the above hourly rates with no additional
markup. Travel and travel expenses are billed at cost plus 15%. Other billings
may include subcontractor and/or necessary consultant costs and will be billed
biweekly on a time & material plus 15% basis. Applicable sales tax, if any, will
be added accordingly. Any use, gross receipts, or other excise taxes and charges
imposed by any federal, state, or municipal law, ordinance, or regulation upon
the provision of services covered under this Agreement are also not included and
will be billed as required.




ICM’s experience is that a Time and Materials type agreement is generally
preferable for the client due to the unexpected circumstances that may arise
during environmental permitting. Additional costs may be imposed on the project
of ICM is required to address significant public comment and/or assist in
lengthy agency negotiations regarding specific permit terms and conditions.




The following costs (if required) are not included in the proposal, permit
application fees, amended submittals, ambient air sampling, continuous emission
monitoring, health risk.











--------------------------------------------------------------------------------

Attachment A

Before Ground Breaking

Estimated Costs

Check Box For ICM Task

201.

Air construction Permit (Modeling Costs Included)

$10,000 - $25,000

 X .

202.

Stormwater Notice of Intent (General Permit) – Construction

$500 - $1000

 X .

203.

Stormwater Pollution Prevention Plan – Construction

$4,000 - $6,000

 X .

204.

State Historical Society Research

$450

     .

205.

Endangered Species Research

$450

     .

206.

Health Risk Assessment (state dependent)

$20,000 - $50,000

     .

207.

Above Ground Storage Tank General Permit Application (state dependant)

$3,000 - $5,000

 X .

208.

Odor Action Plan (Optional)

$1,500

     .

209.

Basic Environmental Assessment (state dependent)

$4,500 - $10,000

 X .

211.

Corps of Engineers Section 404 Permit (if wetlands are present)

$1,500 - $5,000

 X .

212.

Ethanol ECS (Environmental Compliance System) (optional)

$5,500

     .

295.

Environmental Project Management

$1,000 - $5,000

See Notes

 

 

 

 

Before Operation

 

 

221.

Industrial Well Permit/Registration (ICM recommends application prior to
construction)

$3,000 - $40,000

 X .

222.

Water Discharge Permit (NPDES, POTW, Irrigation, and/ or Irrigation Plan)

$4,000 - $15,000

 X .

223.

Hydrostatic Testing Water Discharge Permit

$1,500 - $2,500

     .

224.

Stormwater Notice of Intent (General Permit) - Industrial Operation

$500 - $1,000

 X .

225.

Stormwater Pollution Prevention Plan - Industrial Operation

$4,000 - $6,000

 X .

226.

Risk Management Plan

$1,500 - $3,000

 X .

227.

Spill Prevention Controls and Countermeasures Plan (PE Certification Not
Included)

$5,000 - $12,000

 X .

228.

Public Water Supply Permit

$3,500 - $5,500

 X .

229.

Permit from the Alcohol, Tobacco Tax and Trade Bureau

$500 - $1,000

 X .

231.

County Health Department Septic System Permit (geological work extra)

$1,500 - $3,000

     .

232.

Facility Response Plan

$5,000 - $12,000

 X .

233.

Site Security Plan

$1,200 – $1,700

 X .

234.

NSPS Notifications (includes 4 notifications)

$500 - $1,200

 X .

 

 

 

 

30 – 90 Days After Startup

 

 

241.

CESQG Plan (including classification of waste)

$5,000 - $8,000

     .

242.

Tier II Initial Reporting

$2,500

     .

243.

Emissions Testing Contractor Support

$2,500 - $5,000

     .

244.

Operations Monitoring Plan, CEMs, PEMs – evaluation, selection and/or
preparation

$ 2,500 - $5,000

     .

 

 

 

 

180 Days After Startup (After Emissions Testing)

 

 

251.

Air Permit to Operate

$10,000 - $12,000

     .

 

 

 

 

Annually After Startup

 

 

261

Annual Emission Inventory

$3,500 - $4,500 per year

     .

262.

Tier II Reporting

$2,500 - $3,000 per year

     .

263.

Form R Reporting

$3,000 $4,000 per year

     .








Confidential- Attachment A




--------------------------------------------------------------------------------

SERVICE AGREEMENT




Concluded




11.

TIME TO BAR TO LEGAL ACTION




A.

Period: All legal actions, including claims for indemnity, by either party
against the other for failure to perform or to perform properly under this
Agreement or any legal action however denominated essentially based upon such
breach shall be barred 2 years from commencement of the period defined in B.




B.

Commencement of Period: The period commences when the claimant knew or should
have known of its claim. But, in any event, the period commences for:




1.

Client claims when Consultant’s performance is substantially complete; and




2.

Consultant claims when final payment by client has been made.




12.

ENTIRE AGREEMENT. In the event any services provided for herein are authorized
by the client to be performed or caused to be performed by Consultant prior to
the effective date of this agreement, such Services shall be deemed to have been
performed under this Agreement. This Agreement, including all attachments
incorporated herein by reference, constitutes the entire Agreement between the
parties. Any oral agreements, understandings, proposals, purchase orders or
negotiations are intended to be integrated herein and to be superseded by the
terms and conditions of this Agreement.




AUTHORIZATION TO PROCEED:




INDIANA BIO-ENERGY, LLC an

 

ICM, Inc.

 

 

 

By:

/s/ Stephen J. Hogan

 

By:

/s/

Title:

President

 

Title:

Env. Mgr.

Date

10/17/2005

 

Date

10/06/2005











SA-3




--------------------------------------------------------------------------------

Attachment B




Explanation of Permits and Scope of Work




201.)   

Air Construction Permit:




An air construction permit application package will be prepared for the owners
review and approval. It will then be submitted to the state for review. The air
construction permit allows a company to build, initially operate, and test a new
source of air pollution. This permit typically is valid from 12 to 24 months
(depending on which state) and extensions may be granted. Application fees for
the construction permit vary by state and will be paid by the owner. The air
permit must be obtained before construction (pouring concrete) and in some
states before dirt work can occur.




202.)   

Storm Water Notice Of Intent (General Permit) - Construction




A Storm Water Notice of Intent must be submitted before grading can begin. This
Notice is to make the state aware that grading activities are to begin. State
and federal storm water programs are in place to protect rainfall, snow melt,
and other storm water from becoming contaminated with pollutants. The amount of
time that this permit must be submitted prior to work commencing varies by
state. ICM will prepare the NOI for the owners review. Any fees associated with
the NOI will be paid by the owner.




203.)   

Storm Water Pollution Prevention Plan - Construction




A Storm Water Pollution Prevention Plan for Construction details how storm
waters will be protected from exposure to pollutants. Also, included in this
plan are details to prevent excessive soil erosion until vegetation begins
growing. Once the final plant footprint and grading plan have been prepared by
the civil engineering company, ICM will prepare the construction Plan that must
be maintained on the construction site before grading commences.




204.)   

State Historical Society Research




State Historical Society checks for the existence of historical sites (including
Indian burial grounds) at the site where construction and industry are to occur.
ICM will initiate a historical review in the surrounding area and obtain state
approval that there are no historical issues associated with the site. Any
filing fees are the owner’s responsibility.




205.)   

Endangered Species Research




Endangered Species reviews consist of a record of review for protected species
(state and federal listed endangered or threatened), rare natural communities,
state lands and waters in the project area, including review by personnel
representing state parks, preserves, recreation areas, wetlands, fisheries, and
wildlife. ICM will initiate an endangered species review in the surrounding area
and obtain state approval that there are no endangered species issues associated
with the site. Any filing fees are the owner’s responsibility.




206.)   

Health Risk Assessment




A Health Risk Assessment looks at the potential for risks to human health due to
the existence and operation of the facility. The requirement for this assessment
varies by state. If this is required, ICM will contract with a consultant
skilled in the preparation of approvable health risk assessment techniques for
the given state. Any filing fees are the owner’s responsibility.




207.)   

Above Ground Storage Tank General Permit Application




Storage tanks are typically registered through the state environmental agency
and the fire marshal for environmental and fire safety reasons. ICM in
cooperation with the tank manufacturing and construction company prepare the
required permit application package. Any filing fees are the owner’s
responsibility.





Confidential – Attachment B




--------------------------------------------------------------------------------

208.)   

Odor Action Plan




An Odor Action Plan is a “Good Neighbor” approach to looking at community
concerns regarding odor from a facility. If requested by the owner, ICM will
prepare an “Odor Action Plan.” The plan typically contains methods of validating
the odor complaint and mitigation of the odor.




209.)   

Basic Environmental Assessment




Some States require that reasonably available environmental data about a
project’s environmental be researched and presented in a document made available
for public review and comment. If required by a state, ICM will prepare the
Environmental Assessment. In some cases, experts may need to be retained. Any
filing fees are the owner’s responsibility.




211.)

Corps Of Engineers Section 404 Permit




Building on or disturbing land that is wet even part of the year may qualify the
land as a “wetland” under federal regulations. The section 404 permit allows
and/or restricts activities that can occur with the land. This permit also
addresses development of areas in floodplains. ICM will prepare the permit
application. Any filing fees are the owner’s responsibility.




212.)

Environmental Compliance System (ECS)




The ECS is a user friendly Microsoft© Excel Spreadsheet designed to help a
facility monitor, track, and· record all required permits and permit
requirements. This program is designed to help a facility meet environmental
permitting obligations for every stage of permitting from the very early stages
of environmental permitting, through several years of operations. This tool is
not required from a permitting standpoint, but highly recommended. Additional
assistance can be provided to help set up and populate the spreadsheet.




221.)

Industrial Well Permit/Registration




Industrial Well Permit/Registration is typically required for construction of a
new well and use of water in large quantities from a well or body of water so
that interference with neighboring wells does not occur. ICM will prepare the
permit/registration application. Depending on the state, this permit may require
that ICM retain independent and local consultants skilled in water allocation
approval. Any filing fees are the owner’s responsibility.




222.)

Water Discharge Permit (NPDES, POTW, Irrigation, and/or Irrigation Plan)




These permits are associated with discharging wastewater from the facility
(typically process wastewater, cooling tower blow-down, boiler blow-down, etc.)
to either a body of water (NPDES), a public treatment system (POTW), and/or to
ground applications in the form of irrigation. If irrigation to crop land occurs
an Irrigation Plan is also necessary, and details how the irrigation amounts and
contents will affect certain soils and crops. These permits aid in the
prevention of pollutants from entering natural waters and crops where natural
ecosystems and food supplies can be endangered. ICM will prepare the water
discharge permit application package depending on the customer’s requirements.
Any filing fees are the owner’s responsibility.




223.)

Hydrostatic Testing Water Discharge Permit




A Hydrostatic Testing Water Discharge Permit allows for the temporary discharge
of water used for testing the integrity of vessels and equipment as a part of
construction activities. ICM will prepare the discharge permit application
package or obtain approval from a facility (POTW) licensed to discharge such
water. Any filing fees are the owner’s responsibility.





Confidential – Attachment B




--------------------------------------------------------------------------------

224.)

Storm Water Notice of Intent (General Permit) -- Industrial Operation




A Storm Water Pollution Prevention Plan for Industrial Operation is similar to
the same permit for construction in that it details how storm waters will be
protected from exposure to pollutants after the plant begins operation. Also,
included in this plan are details to prevent excessive soil erosion until
vegetation begins growing. ICM will prepare the NOI for the owners review. Any
fees associated with the NOI will be paid by the owner.




225.)   

Storm Water Pollution Prevention Plan -- Industrial Operation




A Storm Water Pollution Prevention Plan for Industrial Operation is similar to
the same permit for construction in that it details how storm waters will be
protected from exposure to pollutants, however, this plan focuses on normal
industrial activities at the site after the plant begins operation. ICM will
prepare the Industrial SWPPP for the owner’s review.




226.)   

Risk Management Plan




This goal of this plan is to prevent the release of chemicals that could cause
serious harm to human health or the environment and to reduce the severity of
releases that do occur. Included in this plan are an offsite consequence
analysis, a five-year accident history, an accident prevention program, and an
emergency response program. This plan requires updating at least every five
years, and within 6 months of making certain changes onsite. Ethanol plants
typically require a risk management plan that covers storing denaturants and/or
ammonia. This plan must be in place prior to storage of covered chemicals
on-site. ICM will prepare the Risk Management Plan for the owner’s review and
submission.




227.)   

Spill Prevention Controls And Countermeasures Plan




Spill Prevention Controls and Countermeasures Plans are written to address the
likelihood and prevention of spills of petroleum based substances as well as
what actions are to be taken in the event that a spill does occur. Proposed
regulations require the plan be in place before storage of denaturant. ICM will
prepare the SPCC Plan for the owner’s review.




228.)   

Public Water Supply Permit




There are two reasons to receive a Public Water Supply Permit. One, if there are
more than 25 people on a site the access to the public water supply must be
permitted, and two, if the process water is going to come from the public water
supply, the quantity of water will necessitate a permit. Public water supplies
can not always supply quantities required by some industries, and other sources
may need to be evaluated. ICM will prepare the Public Water Supply Permit for
the owner’s review.




229.)   

Permit From Of Alcohol, Tobacco Tax And Trade Bureau




This permit allows the facility to manufacture ethanol. In some states,
registration with the state agency may also be required. ICM will prepare the
BATF permit application for the owner’s review. Any filing fees are the owner’s
responsibility.




231.)   

County Health Department Septic System Permit




A septic system permit must be obtained if the sanitary sewer for a facility is
to be tied into a leach field or septic pond instead of a local POTW. ICM will
prepare the septic system permit application for the owner’s review. Any filing
fees are the owner’s responsibility.





Confidential – Attachment B




--------------------------------------------------------------------------------

232.)

Facility Response Plan




A Facility Response Plan is required when a facility stores oil or oil
containing products in quantities greater than 1,000,000 gallons and there is a
potential for that oil to come in contact with navigable waters. The FRP is
designed to ensure that certain facilities have adequate oil spill response
capabilities. This plan is part of the SPCC requirements. ICM will prepare this
plan in conjunction with the SPCC for review and implementation.




233.)

Site Security Plan




A site security plan is required by the Department of Transportation and is a
plan designed to enhance the security of hazardous materials being transported.
ICM has prepared a site security plan which has been approved by the DOT. This
plan can easily be modified to suit an individual. Additional assistance can be
provided to modify this plan to a specific facility.




234.)

NSPS Notifications




A NSPS notification is required before and after the start of construction and
operations for several processes or pieces of equipment. ICM will prepare a
notification letter (and form if needed) for the owner to submit to comply with
these regulations. This activity consists of four (4) notifications.




241.)

CESQG Plan




The Resource Conservation and Recovery Act covers disposal of solid and
hazardous wastes. Typically, ethanol plants generate such a small quantity of
hazardous and solid waste that they are either classified as a conditionally
exempt small quantity generator (CESQG). The classification is entirely
dependent on the amount of hazardous waste generated and can change over time.
While a Plan is not required by regulation for CESQG sources, a Plan can be
prepared by ICM so that the plant can document on a monthly basis that it is a
CESQG and therefore not subject to hazardous waste regulations.




242.)   

Tier II Initial Reporting




Tier II reporting lists hazardous chemicals stored on-site. The information
provides the local emergency officials and the fire department that potential
hazards exist at a site. A Tier II report must be completed with in 90 days of
operating. After the initial report, the Tier II is due annually. ICM will help
prepare and submit this report to the appropriate authorities.




243.)

Emissions Testing Contractor Support




Each facility will be required to complete stack testing after the plant begins
operations. ICM will help obtain bid specification, select a vendor, review
testing protocol, and review final text reports in accordance with the
facility’s air permit.




244.)

Operations Monitoring Plan, CEMs, PEMs




Depending on the size of boiler or thermal oxidizer, a facility may be required
to install a CEMs or PEMs, or complete an operational monitoring plan. ICM will
help the facility find a vendor or prepare the operations monitoring plan as
required by a facility’s air permit




251.)   

Air Permit To Operate




The Air Operation Permit allows the company to operate the pollutant source
within certain requirements detailed in the permit. This permit is typically
valid for up to five years, and may be renewed. There is an annual fee
associated with this permit that is based upon the previous year’s actual
emissions. ICM will prepare the Air Operating Permit Application package for the
owner’s review. Any filing fees are the owner’s responsibility.





Confidential – Attachment B




--------------------------------------------------------------------------------

261.)   

Annual Emission Inventory




This is an annual accounting to the governing agencies of actual pollution
generated by the facility. Annual Air Operating Permit Fees are based upon this
report. ICM will prepare the annual air emission inventory for the owner’s
review and submission. Any emission fees are the owner’s responsibility.




262.)   

Tier 2 Reporting




As mentioned above, Tier II reporting lists hazardous chemicals stored on-site.
The information provides the local emergency officials and the fire department
that potential hazards exist at a site. This is an annual requirement. ICM will
prepare the annual Tier II report for the owner’s review and submission. Any
submission fees are the owner’s responsibility.




263.)   

Form R Reporting




Form R reporting is required for facilities that process or otherwise use
certain listed chemicals above a regulated quantity. Reporting includes
documenting all releases to the environment for those chemicals. This is an
annual requirement. ICM will prepare the annual Form R report for the owner’s
review and submission. Any submission fees are the owner’s responsibility.




295.)   

Environmental Project Management




This category is for ICM’s project management costs and includes project
management and miscellaneous work that arises during the preparation of
deliverables not specifically anticipated. An example could be extended or
unpredicted research at the request of the customer or agency.














Confidential – Attachment B




--------------------------------------------------------------------------------

Schedule 5.01(o)

Management




Edgar Seward, Jr., General Manager and Director

Indiana Bio- Energy, LLC

969 North Main Street

P. O. Box 297

Bluffton, Indiana 46714




Indiana Bio-Energy, LLC

Board Members




Troy Flowers

Dave Geary

Steve Hogan

Jim Jackson

Michael King

Ron Miller

John Mullins

Michael Odai

Randy Plummer

John Roembke

Jim Schriver

Edgar Seward

Alani Treuer

Mike Willis
























































--------------------------------------------------------------------------------

Schedule 5.02(a)

Description of Certain Liens, Lease Obligations, etc.







None





















































--------------------------------------------------------------------------------

Schedule 5.02(k)

Transactions with Affiliates







(see attached)







































































--------------------------------------------------------------------------------




IBE Investor

Entity

Transaction

 

 

 

Steve Hogan

Midwest Bio-Management

Management services agreement with IBE

 

 

 

Troy Flowers

Midwest Bio-Management

Management services agreement with IBE

 

 

 

David Dale

Dale & Huffman Law Firm

Provide legal services to IBE. Contractual relationship with David Dale through
December 2006. Currently, David Dale is providing services on a limited basis on
T & M for property related items.

 

 

 

Mike Swinford

Jackson-Briner JV

J-B has contractual agreement in place with IBE to manage construction on site
for items outside of design-builder’s scope of work.

 

 

 

Tom Jackson

Jackson-Briner JV

J-B has contractual agreement in place with IBE to manage construction on site
for items outside of design-builder’s scope of work.

 

 

 

Jim Swinford

Jackson-Briner JV

J-B has contractual agreement in place with IBE to manage construction on site
for items outside of design-builder’s scope of work.

 

 

 

Aventine Renewable Energy

Aventine Renewable Energy

Aventine has a contractual agreement in place with IBE to provide ethanol
marketing services

 

 

 

Commodity Specialists Company

Commodity Specialists Co.

Commodity Specialists Company has a contractual agreement in place with IBE to
provide DOGS marketing services

 

 

 

Cargill Biofuels Investments, LLC

Cargill AgHorizons

Cargill AgHorizons has a contractual agreement in place with IBE to provide corn
origination services

 

 

 

Edgar Seward

Edgar Seward

Edgar Seward has a management contract with IBE to provide General management
services

 

 

 

Fagen Energy, Inc.

Fagen, Inc.

Fagen, Inc. has a contractual agreement in place with IBE to provide
design-build services.












